 


 
SECURITIES PURCHASE AGREEMENT
 
THE PURCHASERS OF THE NOTES NAMED HEREIN
QUEEQUEG PARTNERS, L.P., as Agent
 
a21, INC.
and SUPERSTOCK, INC.
 
Dated: April 27, 2006


--------------------------------------------------------------------------------




1.
Agreement to Sell and Purchase
3
     
2.
Fees
3
     
3.
Closing, Delivery and Payment
3
     
 
3.1    Closing
3
     
 
3.2    Delivery
4
     
4.
Representations and Warranties of the Company
4
     
 
4.1    Organization, Good Standing and Qualification
5
     
 
4.2    Subsidiaries
5
     
 
4.3    Capitalization; Voting Rights
5
     
 
4.4    Authorization; Binding Obligations
7
     
 
4.5    Liabilities
7
     
 
4.6    Financial Statements
8
     
 
4.7    Agreements
8
     
 
4.8    Obligations to Related Parties
8
     
 
4.9    Changes
8
     
 
4.10   Title to Properties and Assets; Encumbrances, Etc
10
     
 
4.11    Intellectual Property
10
     
 
4.12    Compliance with Other Instruments; No Conflict, Breach Violation or
Default
12
     
 
4.13    Litigation
12
     
 
4.14    Consents
12
     
 
4.15    Tax Returns and Payments
13
     
 
4.16    Employees.
13
     
 
4.17    Registration Rights and Voting Rights
14
     
 
4.18    Compliance with Laws; Permits
14
     
 
4.19    Environmental Matters
15
     
 
4.20    Insurance Coverage
15
     
 
4.21    Valid Offering
15
     
 
4.22    SEC Reports
15
     
 
4.23    a21’s Listing
16
     
 
4.24    Brokers and Finders
16
     
 
4.25    No Directed Selling Efforts or General Solicitation
16
     
 
4.26    No Integrated Offering
16
     
 
4.27    Questionable Payments
16
     
 
4.28    Internal Controls
17
     
 
4.29    Stop Transfer
17
     
 
4.30    Dilution
17
     
 
4.31    Disclosures
17
     
5.
Representations and Warranties of the Purchasers
18
     
 
5.1    No Shorting
18
     
 
5.2    Requisite Power and Authority
18
     
 
5.3    Investment Representations
18
     
 
5.4    Such Purchaser Bears Economic Risk
18
     
 
5.5    Acquisition for Own Account
19


i

--------------------------------------------------------------------------------




 
5.6    Such Purchaser Can Protect Its Interest
19
     
 
5.7    Accredited Investor
19
     
 
5.8    Legends
19
     
6.
Covenants of the Company
20
     
 
6.1    Reservation of Common Stock; Increase of Authorized Capital
20
     
 
6.2    Stop-Orders
20
     
 
6.3    Listing
20
     
 
6.4    Market Regulations
20
     
 
6.5    Reporting Requirements
21
     
 
6.6    Use of Funds
22
     
 
6.7    Access to Facilities
22
     
 
6.8    Conduct of Business
22
     
 
6.9    Change of Business; Misstatements
23
     
 
6.10   Notice of Event of Default
23
     
 
6.11   Suits and Proceedings
23
     
 
6.12   Material Breach of Contract
23
     
 
6.13   Officer’s Certificate
23
     
 
6.14   Taxes
24
     
 
6.15   Intellectual Property
24
     
 
6.16   Properties
24
     
 
6.17   No Conflicting Agreements
24
     
 
6.18   Insurance
24
     
 
6.19   Compliance with Laws
25
     
 
6.20   Removal of Legends
25
     
 
6.21   Director Designee
25
     
 
6.22   Required Approvals
26
     
 
6.23   Margin Stock
29
     
 
6.24   Option to Participate in Future Financings
30
      6.25   Form D; Blue Sky Filings 30      
7.
Covenants of the Purchasers
31
     
 
7.1   Confidentiality
31
     
 
7.2    Non-Public Information
31
     
 
7.3    Share Increase
31
     
 
7.4    Tax Information
31
     
8.
Indemnification
32
     
 
8.1    Company Indemnification
32
     
 
8.2    Conduct of Indemnification Proceedings
32
     
9.
Miscellaneous
33
     
 
9.1    Governing Law, Jurisdiction and Waiver of Jury Trial
33
     
 
9.2    Severability
33
     
 
9.3    Survival
34
     
 
9.4    Successors
34
     
 
9.5    Amendment and Waiver
34
     
 
9.6    Notices
34
     
 
9.7    Titles and Subtitles
35


ii

--------------------------------------------------------------------------------




 
9.8    Facsimile Signatures; Counterparts
35
     
 
9.9    Broker’s Fees
35
     
 
9.10   Construction
36
     
 
9.11   Termination
36
     
 
9.12   Appointment of Agent
36
     
 
9.13   Duties of Agent
36
     
 
9.14   Application of Proceeds
37
     
 
9.15   Actions in Concert
38
     
 
9.16   Agent’s Indemnity
38
     
 
9.17   Agent and Affiliates
39
     
 
9.18   Purchaser Decisions
39
     
 
9.19   Confidential Information
39
     
 
9.20   Publicity
40
     
 
9.21   Expenses
41
     
 
9.22   Independent Nature of Purchasers' Obligations and Rights
41
     
9.23     Equal Treatment of Purchasers
41

 
iii

--------------------------------------------------------------------------------


 
LIST OF EXHIBITS
 
List of Purchasers
Exhibit A
Form of Convertible Term Note
Exhibit B
Form of Future Note
Exhibit C
 
LIST OF SCHEDULES
 
 
Subsidiaries
Schedule 4.2
Capitalization
Schedule 4.3
Agreements
Schedule 4.7
Obligations to Related Parties
Schedule 4.8
Changes
Schedule 4.9
Title to Properties
Schedule 4.10
Litigation
Schedule 4.13
Tax Returns and Payments
Schedule 4.15
Employees
Schedule 4.16
Registration Rights and Voting Rights
Schedule 4.17
SEC Reports
Schedule 4.22
Internal Controls
Schedule 4.28
Indebtedness
Schedule 6.10(d)

 
1

--------------------------------------------------------------------------------


 
SECURITIES PURCHASE AGREEMENT
 
THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of April 27, 2006, by and among a21, Inc., a Texas corporation (“a21”), and
Superstock, Inc., a Florida corporation (“Superstock” and, together with a21,
individually, and collectively, the “Company”), the purchasers set forth on
Exhibit A hereto (each an “Initial Purchaser” and collectively, the “Initial
Purchasers”), purchasers that hereinafter become a party hereto in accordance
with the terms of a joinder agreement on terms and conditions reasonably
acceptable to the Company and the Initial Purchasers (as defined herein) (each a
“Future Purchaser” and, collectively, the “Future Purchasers” and together with
the Initial Purchasers, collectively, the “Purchasers”) and Queequeg Partners,
L.P., as agent for itself and the Other Purchasers (the “Agent”).
 
RECITALS
 
WHEREAS, the Company has authorized the sale to the Initial Purchasers of
Secured Convertible Term Notes, which are the joint and several obligations of
a21 and Superstock, in the aggregate principal amount of Fifteen Million Five
Hundred Thousand Dollars ($15,500,000) in the form of Exhibit B hereto (as
amended, modified and/or supplemented from time to time, each an “Initial Note”
and collectively, the “Initial Notes”), which Initial Notes are convertible into
shares (the “Conversion Shares”) of a21’s common stock, $0.001 par value per
share (the “Common Stock”), at an initial conversion price of $0.65 per share of
Common Stock (the “Initial Conversion Price”);
 
WHEREAS, the Company has authorized the sale to the Future Purchasers of Secured
Convertible Notes in the aggregate principal amount of Five Hundred Thousand
Dollars ($500,000) in the form of Exhibit C (as amended, restated, modified
and/or supplemented from time to time, each a “Future Note” and collectively,
the “Future Notes”), provided that the sale of such Future Notes shall be
consummated on or before May 31, 2006 (provided that the Agent, by written
consent, may extend such date until June 30, 2006 in its sole discretion) and
the terms of such Future Notes shall be in a form substantially similar to the
Initial Notes;
 
WHEREAS, each Purchaser desires to purchase an Initial Note or a Future Note (a
“Note”) on the terms and conditions set forth herein;
 
WHEREAS, the Company and the Purchasers are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by the provisions of Regulation D (“Regulation D”), as promulgated by the U.S.
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended (the “Securities Act”);
 
WHEREAS, contemporaneous with the sale of the Notes, the parties hereto will
execute and deliver a Registration Rights Agreement, in the form attached hereto
as Exhibit D (the “Registration Rights Agreement”), pursuant to which the
Company will agree to provide certain registration rights under the Securities
Act and the rules and regulations promulgated thereunder, and applicable state
securities laws; and

2

--------------------------------------------------------------------------------


 
WHEREAS, the Company desires to issue and sell the Notes to the Purchasers on
the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
 
1. Agreement to Sell and Purchase. Pursuant to the terms and conditions set
forth in this Agreement, on the Closing Date (as defined in Section 3), the
Company shall sell to the Initial Purchasers, and the Initial Purchasers shall
purchase from the Company, the Initial Notes. The sale of the Initial Notes on
the Closing Date shall be known as the “Initial Offering.” The Future Notes may
be sold to the Future Purchasers at any time after the Closing Date; provided
that the sale of such Future Notes shall be consummated on or before May 31,
2006 (or upon the prior written consent of Agent, June 30, 2006). The sale of
the Future Notes shall be known as a “Follow On Offering”). The Notes will
mature on the Maturity Date (as defined in the Initial Notes). Collectively, the
Notes and Common Stock issuable upon conversion of the Notes are referred to as
the “Securities.”
 
2. Fees. On the Closing Date:
 
(a) Subject to limitation below, the Company shall reimburse the Initial
Purchasers for their reasonable expenses (including legal fees and expenses)
incurred in connection with the preparation and negotiation of this Agreement
and the Related Agreements (as hereinafter defined), and expenses incurred in
connection with the Initial Purchasers’ due diligence review of the Company and
its Subsidiaries (as defined in Section 4.2) and all related matters. Amounts
required to be paid under this Section 2(a) will be due and payable on the
Closing Date and shall be no greater than $65,000 in the aggregate for all such
expenses, incurred by all Initial Purchasers, referred to in this Section 2(a).
 
(b) The expenses referred to in the preceding clause (a) shall be due and
payable at the closing of the Initial Offering.
 
3. Closing, Delivery and Payment.
 
3.1 Closing. Subject to the terms and conditions herein, (a) the closing of the
Initial Offering (the “Closing”), shall take place on the date hereof, at such
time or place as the Company and the Initial Purchasers may mutually agree (such
date is hereinafter referred to as the “Closing Date”) and (b) the closing of a
Follow On Offering shall take place, subject to the limitations set forth in
Section 1 hereof, on a date, at such time or place as the Company and the
applicable Future Purchasers may mutually agree.

3

--------------------------------------------------------------------------------


 
                    3.2 Delivery.
 
(a) At the Initial Closing and on the closing of a Follow On Offering, the
Company will deliver to the applicable Purchasers, among other things,
 
(i) the applicable Note duly executed by the Company;
 
(ii) the Registration Rights Agreement duly executed by a21;
 
(iii) the Master Security Agreement dated as of the date hereof among the
Company, certain Subsidiaries of the Company and the Agent (as amended, modified
and/or supplemented from time to time, the “Master Security Agreement”) duly
executed by the Company;
 
(iv) the Deed of Charge Over Shares dated as of the date hereof between
Superstock and the Agent (as amended, modified and/or supplemented from time to
time, the “Stock Pledge Agreement”);
 
(v) a Certificate, executed on behalf of each Company by its Secretary, dated as
of the Closing Date, certifying the resolutions adopted by the Board of
Directors of such Company approving the transactions contemplated by this
Agreement and the other Related Agreements and the issuance of the Securities,
certifying the current versions of the Charter and Bylaws of the Company and
certifying as to the signatures and authority of persons signing the Related
Agreements and related documents on behalf of the Company; and
 
(vi) an opinion from Loeb & Loeb LLP, the Company's counsel, dated as of the
Closing Date, in form and substance reasonably acceptable to the Purchasers and
addressing such legal matters as the Purchasers may reasonably request.
 
(b) At the Initial Closing and on the closing of a Follow On Offering, the
applicable Purchasers will deliver to the Company the amounts set forth in the
applicable Notes by certified funds or wire transfer.
 
4. Representations and Warranties of the Company. The Company, as of the Closing
Date, hereby represents and warrants to the Purchasers as follows

4

--------------------------------------------------------------------------------


 
4.1 Organization, Good Standing and Qualification. Each of the Company and each
of its Subsidiaries is a corporation, partnership, company or limited liability
company, as the case may be, duly organized and validly existing under the laws
of its jurisdiction of organization. Each of the Company and each of its
Subsidiaries has the corporate, limited liability company or partnership, as the
case may be, power and authority to operate its business and to own and operate
its properties and assets and, insofar as it is or shall be a party thereto, to
(1) execute and deliver (i) this Agreement, (ii) the Notes, (iii) the Master
Security Agreement, (iv) the Registration Rights Agreement, (v) the Stock Pledge
Agreement and (vi) all other documents, instruments and agreements entered into
in connection with the transactions contemplated hereby and thereby (the
preceding clauses (ii) through (v), collectively, the “Related Agreements”); (2)
issue and sell the Notes and, as respects a21, the Conversion Shares; and (3)
carry out the provisions of this Agreement and the Related Agreements and to
carry on its business as presently conducted. Each of the Company and each of
its Subsidiaries is duly qualified and is authorized to do business and is in
good standing as a foreign corporation, partnership or limited liability
company, as the case may be, in all jurisdictions in which the nature or
location of its activities and of its properties (both owned and leased) makes
such qualification necessary, except for those jurisdictions in which failure to
do so has not, or could not reasonably be expected to have, individually or in
the aggregate, a material adverse effect on the business, assets, liabilities or
financial condition of the Company and its Subsidiaries, taken as a whole (a
“Material Adverse Effect”).
 
4.2 Subsidiaries. Each direct and indirect Subsidiary of the Company, the direct
owner of such Subsidiary and its percentage ownership thereof, is set forth on
Schedule 4.2. For the purpose of this Agreement, a “Subsidiary” of any person or
entity means (i) a corporation or other entity whose shares of stock or other
ownership interests having ordinary voting power (other than stock or other
ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the directors of such corporation, or other
persons or entities performing similar functions for such person or entity, are
owned, directly or indirectly, by such person or entity or (ii) a corporation or
other entity in which such person or entity owns, directly or indirectly, more
than 50% of the equity interests at such time.
 
4.3 Capitalization; Voting Rights.
 
(a) The authorized capital stock of a21, as of the date hereof consists of
100,100,000 shares, of which 100,000,000 are shares of Common Stock, par value
$0.001 per share, 77,073,479 shares of which are issued and outstanding as of
March 30, 2006, and 100,000 are shares of preferred stock, par value $0.001 per
share of which 14,480 shares of preferred stock are issued and outstanding. The
authorized, issued and outstanding capital stock of each Subsidiary of the
Company is set forth on Schedule 4.3.

5

--------------------------------------------------------------------------------


 
(b) Except as disclosed on Schedule 4.3, other than: (i) the shares reserved for
issuance under a21’s stock option plans; and (ii) shares which may be granted
pursuant to this Agreement and the Related Agreements, there are no outstanding
options, warrants, rights (including conversion or preemptive rights and rights
of first refusal), proxy or stockholder agreements, or arrangements or
agreements of any kind for the purchase or acquisition from a21 of any of its
securities. Except as disclosed on Schedule 4.3, neither the offer, issuance or
sale of any of the Notes, or the issuance of any of the Conversion Shares, nor
the consummation of any transaction contemplated hereby will result in a change
in the price or number of any securities of a21 outstanding, under anti-dilution
or other similar provisions contained in or affecting any such securities.
 
(c) All issued and outstanding shares of a21’s capital stock: (i) have been duly
authorized and validly issued and are fully paid and nonassessable and free of
preemptive rights; and (ii) were issued in compliance with all applicable state
and federal laws concerning the issuance of securities and any rights of third
parties. Except as described on Schedule 4.3 or disclosed in the Exchange Act
Filings (as defined herein), all of the issued and outstanding shares of capital
stock of each Subsidiary have been duly authorized and validly issued and are
fully paid, nonassessable and free of pre-emptive rights, were issued in full
compliance with applicable state and federal securities law and any rights of
third parties and are owned by the Company, beneficially and of record, subject
to no Encumbrance (as defined below). Except as described on Schedule 4.3 or
disclosed in the Exchange Act Filings, no Person is entitled to pre-emptive or
similar statutory or contractual rights with respect to any securities of the
Company. Except as contemplated by this Agreement, neither the Company nor any
of its Subsidiaries is currently in negotiations for the issuance of any equity
securities of any kind other than Shares to be issued under stock option plans.
Except as described on Schedule 4.3 or disclosed in the Exchange Act Filings,
and except for the Registration Rights Agreement, there are no voting
agreements, buy-sell agreements, option or right of first purchase agreements or
other agreements of any kind among the Company and any of the securityholders of
the Company relating to the securities of the Company held by them.
 
(d) Except as described on Schedule 4.3 or disclosed in the Exchange Act
Filings, the Company does not have outstanding stockholder purchase rights or
“poison pill” or any similar arrangement in effect giving any person or entity
the right to purchase any equity interest in the Company upon the occurrence of
certain events.
 
(e) The rights, preferences, privileges and restrictions of the shares of the
Common Stock are as stated in a21’s Certificate of Incorporation (the
“Charter”). When issued in compliance with the provisions of this Agreement and
a21’s Charter, the Securities will be validly issued, fully paid and
nonassessable, and will be free of any Encumbrances; provided, however, that the
Securities may be subject to restrictions on transfer under state and/or federal
securities laws as set forth herein or as otherwise required by such laws at the
time a transfer is proposed.

6

--------------------------------------------------------------------------------


 
(f) Other than for a21 receiving the consent of the requisite number of its
shareholders under applicable law to increase the number of its authorized
shares, notifying all of its shareholders, under and in accordance with
applicable state and federal securities laws of such increase in the number of
its authorized shares and filing its charter or amendment to its charter with
its state of formation to reflect such increase and such other documents as may
be required under applicable law to effectuate such increase (such consent,
notification and filing, the “Share Increase”), the Conversion Shares have been
duly and validly authorized and, when issued upon the due conversion of the
Notes, will be validly issued, fully paid and nonassessable, and shall be free
and clear of all encumbrances and restrictions (other than those created by the
Purchasers), except for restrictions on transfer set forth in the Related
Agreements or imposed by applicable securities laws. Subject to the filing of
the Certificate of Incorporation of a21 in the State of Delaware for the
reincorporation of a21 in the State of Delaware and the Share Increase, the
Company has reserved a sufficient number of shares of Common Stock for issuance
upon the conversion of the Notes, free and clear of all encumbrances and
restrictions, except for restrictions on transfer set forth in the Related
Agreements or imposed by applicable securities laws and except for those created
by the Purchasers.
 
4.4 Authorization; Binding Obligations. All corporate, partnership or limited
liability company, as the case may be, action on the part of the Company and
each of its Subsidiaries (including their respective officers, directors and
stockholders) necessary for the authorization of this Agreement and the Related
Agreements, the performance of all obligations of the Company and its
Subsidiaries hereunder and under the other Related Agreements at the Closing
and, the authorization, sale, issuance and delivery of the Note has been taken
or will be taken prior to the Closing. This Agreement and the Related
Agreements, when executed and delivered and to the extent it is a party thereto,
will be valid and binding obligations of each of the Company and each of its
Subsidiaries, enforceable against each such person or entity in accordance with
their terms, except:
 
(a) as limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other laws of general application affecting enforcement of creditors’ rights;
and
 
(b) general principles of equity that restrict the availability of equitable or
legal remedies.
 
The sale of the Notes and the subsequent conversion of the Notes into Conversion
Shares are not and will not be subject to any preemptive rights or rights of
first refusal that have not been properly waived or complied with.
 
4.5 Liabilities. As of the Closing Date, neither the Company nor any of its
Subsidiaries has any material liabilities, contingent or otherwise, except
current liabilities incurred in the ordinary course of business, consistent (as
to amount and nature) with past practices, and liabilities disclosed in any of
the Company’s filings under the Securities Exchange Act of 1934 (“Exchange Act”)
made prior to the date of this Agreement but after January 1, 2005
(collectively, the “Exchange Act Filings”), copies of which have been made
available to the Purchasers.

7

--------------------------------------------------------------------------------


 
4.6 Financial Statements. The financial statements included in each Exchange Act
Filing present fairly, in all material respects, the consolidated financial
position of the Company as of the dates shown and its consolidated results of
operations and cash flows for the periods shown, and such financial statements
have been prepared in conformity with United States generally accepted
accounting principles applied on a consistent basis (“GAAP”) (except as may be
disclosed therein or in the notes thereto, and, in the case of quarterly
financial statements, as permitted by Form 10-QSB under the Exchange Act).
 
4.7 Agreements. Except as set forth on Schedule 4.7 or as disclosed in any
Exchange Act Filings, there are no agreements, understandings, instruments,
contracts, proposed transactions, judgments, orders, writs or decrees to which
the Company or any of its Subsidiaries is a party or by which it is bound which
may involve obligations (contingent or otherwise) of, or payments to, the
Company or any of its Subsidiaries in excess of $175,000 (other than obligations
of, or payments to, the Company or any of its Subsidiaries arising from
agreements entered into in the ordinary course of business).
 
4.8 Obligations to Related Parties. Except as disclosed in the Exchange Act
Filings or as disclosed on Schedule 4.8, none of the officers or directors of
the Company and, to the Company’s knowledge, none of the employees of the
Company is presently a party to any transaction with the Company or any
Subsidiary, including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the Company’s knowledge, any entity in which
any officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner, other than:
 
(a) for payment of salary for services rendered and for bonus payments made in
the ordinary course of business, consistent with past practice;
 
(b) reimbursement for expenses incurred on behalf of the Company and its
Subsidiaries in the ordinary course of business, consistent with past practice;
and
 
(c) for other standard employee benefits made generally available to all
employees (including, without limitation, stock option agreements outstanding
under any stock option plan approved by the Board of Directors of the Company
and each Subsidiary of the Company, as applicable).
 
4.9 Changes. Since December 31, 2004 (the “Balance Sheet Date”), except as
disclosed in the Exchange Act Filings or as described on Schedule 4.9, there has
not been:
 
(i) any change in the consolidated assets, liabilities, financial condition or
operating results of the Company from that reflected in the financial statements
included in a21’s Quarterly Report on Form 10-QSB for the quarter ended
September 30, 2005, except for changes in the ordinary course of business which
have not had and could not reasonably be expected to have a Material Adverse
Effect, individually or in the aggregate;

8

--------------------------------------------------------------------------------


 
(ii) any declaration or payment of any dividend, or any authorization or payment
of any distribution, on any of the capital stock of the Company, or any
redemption or repurchase of any securities of the Company;
 
(iii) incurred any indebtedness for money borrowed or any other liabilities
(other than ordinary course obligations) individually in excess of $100,000 or,
in the case of indebtedness and/or liabilities individually less than $100,000,
in excess of $250,000 in the aggregate;
 
(iv) made any loans or advances to any person or entity not in excess,
individually or in the aggregate, of $50,000.
 
(v) any material damage, destruction or loss, whether or not covered by
insurance to any assets or properties of the Company or its Subsidiaries;
 
(vi) any waiver, not in the ordinary course of business, by the Company or any
Subsidiary of a material right or of a material debt owed to it;
 
(vii) any satisfaction or discharge of any Encumbrance or payment of any
obligation by the Company or a Subsidiary, except in the ordinary course of
business and which is not material to the assets, properties, financial
condition, operating results or business of the Company and its Subsidiaries
taken as a whole (as such business is presently conducted and as it is proposed
to be conducted);
 
(viii) any change or amendment to the Company's Certificate of Incorporation or
Bylaws, or material change to any material contract or arrangement by which the
Company or any Subsidiary is bound or to which any of their respective assets or
properties is subject;
 
(ix) any material labor difficulties or labor union organizing activities with
respect to employees of the Company or any Subsidiary;
 
(x) any material transaction entered into by the Company or a Subsidiary other
than in the ordinary course of business;
 
(xi) the loss of the services of any key employee, or material change in the
composition or duties of the senior management of the Company or any Subsidiary;
or
 
(xii) the loss or threatened loss of any customer which has had or could
reasonably be expected to have a Material Adverse Effect.

9

--------------------------------------------------------------------------------


 
4.10 Title to Properties and Assets; Encumbrances, Etc. Except as set forth on
Schedule 4.10, the Company and each Subsidiary has good and marketable title to
all real properties and all other properties and assets owned by it, in each
case free from all attachments, levies, taxes, liens, security interests and
encumbrances of every kind and nature (“Encumbrances”), other than Permitted
Encumbrances (as defined in the Master Security Agreement) that would materially
affect the value thereof or materially interfere with the use made or currently
planned to be made thereof by them; and except as disclosed in the Exchange Act
Filings, the Company and each Subsidiary holds its leased real or personal
property under valid and enforceable leases with, so long as the Company and
such Subsidiary is in compliance with such leases, no exceptions that would
materially interfere with the use made or currently planned to be made thereof
by them. Except as disclosed in the Exchange Act Filings, the Company and each
Subsidiary is in material compliance with its leased real and personal property
necessary to conduct its respective businesses. 
 
4.11 Intellectual Property.
 
(a) All Intellectual Property (as defined below) of the Company and its
Subsidiaries is currently in compliance with all legal requirements (including
timely filings, proofs and payments of fees) and is valid and enforceable. No
Intellectual Property of the Company or its Subsidiaries has been or is now
involved in any cancellation, dispute or litigation, and, to the Company’s
knowledge, no such action is threatened, other than those that, in each case,
have not had or could not be reasonably expected to have a Material Adverse
Effect. No patent owned by the Company or its Subsidiaries has been or is now
involved in any interference, reissue, re-examination or opposition proceeding.
For purposes of this Agreement, the term “Intellectual Property” means all of
the following to the extent necessary for the conduct of the owner’s business as
currently conducted or as currently proposed to be conducted: (i) patents,
patent applications, patent disclosures and inventions (whether or not
patentable and whether or not reduced to practice); (ii) trademarks, service
marks, trade dress, trade names, corporate names, logos, slogans and Internet
domain names, together with all goodwill associated with each of the foregoing;
(iii) copyrights and copyrightable works; (iv) registrations, applications and
renewals for any of the foregoing; and (v) proprietary computer software
(including but not limited to data, data bases and documentation).
 
(b) All of the licenses and sublicenses and consent, royalty or other agreements
concerning Intellectual Property to which the Company or any Subsidiary is a
party or by which any of their assets are bound (other than  generally
commercially available, non-custom, off-the-shelf software application programs
having a retail acquisition price of less than $10,000 per license)
(collectively, “License Agreements”) are valid and binding obligations of the
Company or its Subsidiaries that are parties thereto and, to the Company’s
knowledge, the other parties thereto, enforceable in accordance with their
terms, except to the extent that enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws affecting the enforcement of creditors’ rights generally, and
there exists no event or condition which will result in a material violation or
breach of or constitute (with or without due notice or lapse of time or both) a
default by the Company or any of its Subsidiaries under any such License
Agreement other than, in each case, those that have not had or could not be
reasonably expected to have a Material Adverse Effect.

10

--------------------------------------------------------------------------------


 
(c) The Company and its Subsidiaries own or have the valid right to use all of
the Intellectual Property and for the ownership, maintenance and operation of
the Company’s and its Subsidiaries’ properties and assets, free and clear of all
Encumbrances to license all such owned Intellectual Property and confidential
information, other than licenses entered into in the ordinary course of the
Company’s and its Subsidiaries’ businesses. Subject to the terms and conditions
of the applicable license agreement, Company and its Subsidiaries have a valid
and enforceable right to use all third party Intellectual Property and
confidential information used or held for use in the respective businesses of
the Company and its Subsidiaries.
 
(d) The conduct of the Company’s and its Subsidiaries’ businesses as currently
conducted does not infringe or otherwise impair or conflict with (collectively,
“Infringe”) any Intellectual Property rights of any third party or any
confidentiality obligation owed to a third party, and, to the Company’s
knowledge, the Intellectual Property and confidential information of the Company
and its Subsidiaries which are necessary for the conduct of Company’s and each
of its Subsidiaries’ respective businesses as currently conducted or as
currently proposed to be conducted are not being Infringed by any third party
other than those that have not had or could not reasonably be expected to have a
Material Adverse Effect. There is no litigation or order pending or outstanding
against the Company or its Subsidiaries or, to the Company’s knowledge,
threatened or imminent, that seeks to limit or challenge or that concerns the
ownership, use, validity or enforceability of any Intellectual Property or
confidential information of the Company and its Subsidiaries and the Company’s
and its Subsidiaries’ use of any Intellectual Property or confidential
information owned by a third party, and, to the Company’s knowledge, there is no
valid basis for the same.
 
(e) The consummation of the transactions contemplated hereby and by the other
Related Agreements will not result in the alteration, loss, impairment of or
restriction on the Company’s or any of its Subsidiaries’ ownership or right to
use any of the Intellectual Property or confidential information.
 
(f) The Company and its Subsidiaries have taken commercially reasonable steps to
protect the Company’s and its Subsidiaries’ rights in their Intellectual
Property and Confidential Information.

11

--------------------------------------------------------------------------------


 
4.12 Compliance with Other Instruments; No Conflict, Breach Violation or
Default. Neither the Company nor any of its Subsidiaries is in violation or
default of (x) any term of its respective Charter or Bylaws, or (y) any
provision of any indebtedness, mortgage, indenture, contract, agreement or
instrument to which it is party or by which it is bound or of any judgment,
decree, order or writ, which violation or default, in the case of this clause
(y), has had, or could reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect. The execution, delivery and
performance of and compliance with this Agreement and the Related Agreements to
which it is a party, and the issuance and sale of the Notes by the Company and
the other Securities by the Company each pursuant hereto and thereto, will not,
with or without the passage of time or giving of notice, result in any such
material violation, or be in conflict with or constitute a default under (a) the
Charter or Bylaws of the Company or any Subsidiary, (b) any statute, rule,
regulation or order of any governmental agency or body or any court, domestic or
foreign, having jurisdiction over the Company, any Subsidiary or any of their
respective assets or properties or (c) any such term or provision, or result in
the creation of any Encumbrance upon any of the properties or assets of the
Company or any of its Subsidiaries or the suspension, revocation, impairment,
forfeiture or nonrenewal of any permit, license, authorization or approval
applicable to the Company, its business or operations or any of its assets or
properties.
 
4.13 Litigation. Except as set forth on Schedule 4.13 hereto, there is no
action, suit, proceeding or investigation pending or, to the Company’s
knowledge, currently threatened against the Company or any of its Subsidiaries
that prevents the Company or any of its Subsidiaries from entering into this
Agreement or the other Related Agreements, or from consummating the transactions
contemplated hereby or thereby, or which has had, or could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.
 
4.14 Consents. Except for the Share Increase, the execution, delivery and
performance by the Company of the Related Agreements and the offer, issuance and
sale of the Securities require no consent of, action by or in respect of, or
filing with, any person, governmental body, agency, or official other than
filings that have been made pursuant to applicable state securities laws and
post-sale filings pursuant to applicable state and federal securities laws which
the Company undertakes to file within the applicable time periods. Subject to
the accuracy of the representations and warranties of each Purchaser set forth
in Section 5 hereof, the Company has taken all action necessary to exempt (i)
the issuance and sale of the Securities, (ii) except for the Share Increase, the
issuance of the Conversion Shares upon the due conversion of the Notes and (iii)
the other transactions contemplated by the Related Agreements from the
provisions of any stockholder rights plan or other “poison pill” arrangement,
any anti-takeover, business combination or control share law or statute binding
on the Company or to which the Company or any of its assets and properties may
be subject and any provision of the Company’s Charter or Bylaws that is or could
reasonably be expected to become applicable to the Purchasers as a result of the
transactions contemplated hereby, including without limitation, the issuance of
the Securities and the ownership, disposition or voting of the Securities by the
Purchasers or the exercise of any right granted to the Investors pursuant to
this Agreement or the other Related Agreements. 

12

--------------------------------------------------------------------------------


 
4.15 Tax Returns and Payments. The Company and each Subsidiary has timely
prepared and filed all material tax returns required to have been filed by the
Company or such Subsidiary with all appropriate governmental agencies and timely
paid all material taxes shown thereon or otherwise owed by it. The charges,
accruals and reserves on the books of the Company in respect of taxes for all
fiscal periods are adequate in all material respects, and there are no material
unpaid assessments against the Company or any Subsidiary nor, to the Company’s
knowledge, any basis for the assessment of any additional taxes, penalties or
interest for any fiscal period or, to the Company’s knowledge, audits by any
federal, state or local taxing authority except for any assessment which is not
material to the Company and its Subsidiaries, taken as a whole. All material
taxes and other assessments and levies that the Company or any Subsidiary is
required to withhold or to collect for payment have been duly withheld and
collected and paid to the proper governmental entity or third party when due.
Other than liens and taxes that are not yet due and payable, there are no tax
liens or claims pending or, to the Company’s knowledge, threatened against the
Company or any Subsidiary or any of their respective assets or property. Except
as described on Schedule 4.15, there are no outstanding tax sharing agreements
or other such arrangements between the Company and any Subsidiary or other
corporation or entity.
 
4.16 Employees.
 
(a) Except as set forth on Schedule 4.16 and disclosed in any Exchange Act
Filings, neither the Company nor any Subsidiary is a party to or bound by any
collective bargaining agreements or other agreements with labor organizations.
Neither the Company nor any Subsidiary has violated in any material respect any
laws, regulations, orders or contract terms, affecting the collective bargaining
rights of employees, labor organizations or any laws, regulations or orders
affecting employment discrimination, equal opportunity employment, or employees’
health, safety, welfare, wages and hours which has had or could reasonably be
expected to have, either individually or in the aggregate a Material Adverse
Effect.
 
(b) (i) There are no labor disputes existing, or to the Company's knowledge,
threatened, involving strikes, slow-downs, work stoppages, job actions,
disputes, lockouts or any other disruptions of or by the Company's employees
which has had or could reasonably be expected to have, either individually or in
the aggregate a Material Adverse Effect, (ii) there are no unfair labor
practices or petitions for election pending or, to the Company's knowledge,
threatened before the National Labor Relations Board or any other federal, state
or local labor commission relating to the Company's or any Subsidiary’s
employees, which has had or could reasonably be expected to have, either
individually or in the aggregate a Material Adverse Effect, and (iii) no demand
for recognition or certification heretofore made by any labor organization or
group of employees is pending with respect to the Company.

13

--------------------------------------------------------------------------------


 
(c) The Company and its Subsidiaries are, and at all times have been, in
compliance in all material respects with all applicable laws respecting
employment (including laws relating to classification of employees and
independent contractors) and employment practices, terms and conditions of
employment, wages and hours, and immigration and naturalization. There are no
claims pending against the Company or any Subsidiary before the Equal Employment
Opportunity Commission or any other administrative body or in any court
asserting any violation of Title VII of the Civil Rights Act of 1964, the Age
Discrimination Act of 1967, 42 U.S.C. §§ 1981 or 1983 or any other federal,
state or local Law, statute or ordinance barring discrimination in employment,
which, in each case, has had or could reasonably be expected to have, either
individually or in the aggregate a Material Adverse Effect.
 
(d) Except as disclosed in the Exchange Act Filings or as described on Schedule
4.16, neither the Company nor any Subsidiary is a party to, or bound by, any
employment or other contract or agreement that contains any severance,
termination pay or change of control liability or obligation, including, without
limitation, any “excess parachute payment,” as defined in Section 2806(b) of the
Internal Revenue Code.
 
(e) Except as specified in Schedule 4.16, each of the Company's and its
Subsidiary’s employees is a person who is either a United States or United
Kingdom citizen or a permanent resident entitled to work in the United States or
the United Kingdom. To the Company's knowledge, neither the Company nor any
Subsidiary has liability for the improper classification by the Company of such
employees as independent contractors or leased employees prior to the Closing.
 
4.17 Registration Rights and Voting Rights. Except as set forth on Schedule 4.17
and except as disclosed in Exchange Act Filings, neither the Company nor any of
its Subsidiaries is presently under any obligation, and neither the Company nor
any of its Subsidiaries has granted any rights, to register any of the Company’s
or its Subsidiaries’ presently outstanding securities or any of its securities
that may hereafter be issued. Except as set forth on Schedule 4.17 and except as
disclosed in Exchange Act Filings, to a21’s knowledge, no stockholder of the
Company or any of its Subsidiaries has entered into any agreement with respect
to the voting of equity securities of the Company or any of its Subsidiaries.
 
4.18 Compliance with Laws; Permits. Neither the Company nor any of its
Subsidiaries is in violation of any provision of the Sarbanes-Oxley Act of 2002
or any SEC related regulation or rule or any rule of the Principal Market (as
hereafter defined) promulgated thereunder or any other applicable statute, rule,
regulation, order or restriction of any domestic or foreign government or any
instrumentality or agency thereof in respect of the conduct of its business or
the ownership of its properties which has had, or could reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect.
Each of the Company and its Subsidiaries has all franchises, permits, licenses
and any similar authority necessary for the conduct of its business as now being
conducted by it, the lack of which could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

14

--------------------------------------------------------------------------------


 
4.19 Environmental Matters. Neither the Company nor any Subsidiary is in
violation of any statute, rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “Environmental Laws”), owns or operates any real
property contaminated with any substance that is subject to any Environmental
Laws, is liable for any off-site disposal or contamination pursuant to any
Environmental Laws, or is subject to any claim relating to any Environmental
Laws, which violation, contamination, liability or claim has had or could
reasonably be expected to have a Material Adverse Effect, in the aggregate; and
there is no pending or, to the Company’s knowledge, threatened investigation
that might lead to such a claim.
 
4.20 Insurance Coverage. The Company and each Subsidiary maintains in full force
and effect insurance coverage that they reasonably believe is necessary for the
business being conducted and properties owned or leased by the Company and each
Subsidiary, and the Company reasonably believes such insurance coverage to be
adequate against all material liabilities, claims and risks arising or expected
to arise during the conduct of their respective businesses.
 
4.21 Valid Offering. Assuming the accuracy of the representations and warranties
of each Purchaser contained in this Agreement, the offer, sale and issuance of
the Securities is exempt from the registration requirements of the Securities
Act and will have been registered or qualified (or are exempt from registration
and qualification) under the registration, permit or qualification requirements
of all applicable state securities laws.
 
4.22 SEC Reports. Except as set forth on Schedule 4.22, a21 has filed all
material proxy statements, reports and other material documents required to be
filed by it under the Exchange Act. a21 has filed copies of: (i) its Annual
Report on Form 10-KSB for its fiscal year ended December 31, 2004; and (ii) its
Quarterly Reports on Form 10-QSB for its fiscal quarters ended March 31, 2005,
June 30, 2005 and September 30, 2005, and (iii) the Form 8-K filings which it
has made during the fiscal year to date (collectively, the “SEC Reports”). a21
shall file its Annual Report on Form 10-KSB for its fiscal year ended December
31, 2005 during the extension period for making such filing under applicable
federal securities laws. Each SEC Report was, at the time of its filing, in
compliance in all material respects with the requirements of its respective form
and none of the SEC Reports, nor the financial statements (and the notes
thereto) included in the SEC Reports, as of their respective filing dates,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading. Each
registration statement and any amendment thereto filed by a21 since January 1,
2003 pursuant to the Securities Act and the rules and regulations thereunder, as
of the date such statement or amendment became effective, complied as to form in
all material respects with the Securities Act and did not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements made therein not
misleading; and each prospectus filed pursuant to Rule 424(b) under the
Securities Act, as of its issue date and as of the closing of any sale of
securities pursuant thereto did not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading.

15

--------------------------------------------------------------------------------


 
4.23 a21’s Listing. a21’s Common Stock is listed or quoted, as applicable, on a
Principal Market (as hereafter defined) and satisfies and at all times hereafter
will satisfy, all requirements for the continuation of such listing or
quotation, as applicable. a21 has not received any notice that its Common Stock
will be delisted from, or no longer quoted on, as applicable, the Principal
Market or that its Common Stock does not meet all requirements for such listing
or quotation, as applicable. For purposes hereof, the term “Principal Market”
means the NASD Over The Counter Bulletin Board, NASDAQ Capital Market, NASDAQ
National Markets System, American Stock Exchange or New York Stock Exchange
(whichever of the foregoing is at the time the principal trading exchange or
market for the Common Stock).
 
4.24 Brokers and Finders. No Person will have, as a result of the transactions
contemplated by the Related Agreements, any valid right, interest or claim
against or upon the Company, any Subsidiary or a Purchaser for any commission,
fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of the Company.
 
4.25 No Directed Selling Efforts or General Solicitation. Neither the Company
nor any person or entity acting on its behalf has conducted any general
solicitation or general advertising (as those terms are used in Regulation D) in
connection with the offer or sale of any of the Securities.
 
4.26 No Integrated Offering. Neither the Company, nor any of its Subsidiaries or
affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would cause the offering of the
Securities pursuant to this Agreement or any of the Related Agreements to be
integrated with prior offerings by the Company for purposes of the Securities
Act which would prevent the Company from selling the Securities pursuant to Rule
506 under the Securities Act, or any applicable exchange-related stockholder
approval provisions, nor will the Company or any of its affiliates or
Subsidiaries take any action or steps that would cause the offering of the
Securities to be integrated with other offerings.
 
4.27 Questionable Payments. Neither the Company nor any of its Subsidiaries nor,
to the Company’s knowledge, any of their respective current or former
stockholders, directors, officers, employees, agents or other Persons acting on
behalf of the Company or any Subsidiary, has on behalf of the Company or any
Subsidiary or in connection with their respective businesses: (a) used any
corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity; (b) made any direct or
indirect unlawful payments to any governmental officials or employees from
corporate funds; (c) established or maintained any unlawful or unrecorded fund
of corporate monies or other assets; (d) intentionally made any false or
fictitious entries on the books and records of the Company or any Subsidiary; or
(e) made any unlawful bribe, rebate, payoff, influence payment, kickback or
other unlawful payment of any nature.

16

--------------------------------------------------------------------------------


 
4.28 Internal Controls. Other than as disclosed in the Exchange Act Filings, a21
is in material compliance with the provisions of the Sarbanes-Oxley Act of 2002
currently applicable to a21. Other than as disclosed in the Exchange Act
Filings, a21 and the Subsidiaries maintain a system of internal accounting
controls sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with management's general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management's general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. a21 has established disclosure
controls and procedures (as defined in Exchange Act Rules 13a-14 and 15d-14) for
a21 and designed such disclosure controls and procedures to ensure that material
information relating to a21, including the Subsidiaries, is made known to the
certifying officers by others within those entities, particularly during the
period in which a21’s most recently filed period report under the Exchange Act,
as the case may be, is being prepared. a21's certifying officers have evaluated
the effectiveness of a21's controls and procedures as of the end of the period
covered by the most recently filed periodic report under the Exchange Act (such
date, the "Evaluation Date"). a21 presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Except as set forth on Schedule 4.28,
since the Evaluation Date, there have been no significant changes in a21's
internal controls (as such term is defined in Item 308 of Regulation S-B) or, to
a21's knowledge, in other factors that could significantly affect a21's internal
controls. a21 maintains and will continue to maintain a standard system of
accounting established and administered in accordance with GAAP and the
applicable requirements of the Exchange Act.
 
4.29 Stop Transfer. The Securities are restricted securities as of the date of
this Agreement. Neither the Company nor any of its Subsidiaries will issue any
stop transfer order or other order impeding the sale and delivery of any of the
Securities at such time as the Securities are registered for public sale or an
exemption from registration is available, except as required by state and
federal securities laws.
 
4.30 Dilution. Except for the Share Increase and the requirement to file an
information statement, a21 specifically acknowledges that its obligation to
issue the shares of Common Stock upon conversion of the Notes is binding upon
a21 and enforceable regardless of the dilution such issuance may have on the
ownership interests of other shareholders of a21.
 
4.31 Disclosures. The written materials delivered to the Purchasers in
connection with the transactions contemplated by the Related Agreements do not
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein, in light of the
circumstances under which they were made, not misleading.

17

--------------------------------------------------------------------------------


 
5. Representations and Warranties of the Purchasers. Each Purchaser, severally
and not jointly, hereby represents and warrants to the Company as follows:
 
5.1 No Shorting. Except as set forth in Section 6.20 hereof or Section 3.2(b) of
the Notes, such Purchaser or any of its affiliates and investment partners will
not and will not cause any person or entity, to directly engage in “short sales”
of a21’s Common Stock so long as any of the Notes shall be outstanding.
 
5.2 Requisite Power and Authority. Such Purchaser has all necessary power and
authority under all applicable provisions of law to execute and deliver this
Agreement and the Related Agreements and to carry out their provisions. All
corporate action on such Purchaser’s part required for the lawful execution and
delivery of this Agreement and the Related Agreements have been or will be
effectively taken prior to the Closing. Upon their execution and delivery, this
Agreement and the Related Agreements will be valid and binding obligations of
such Purchaser, enforceable in accordance with their terms, except:
 
(a) as limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other laws of general application affecting enforcement of creditors’ rights;
and
 
(b) as limited by general principles of equity that restrict the availability of
equitable and legal remedies.
 
5.3 Investment Representations. Such Purchaser understands that the Securities
are being offered and sold pursuant to an exemption from registration contained
in the Securities Act based in part upon such Purchaser’s representations
contained in this Agreement, including, without limitation, that such Purchaser
is an “accredited investor” within the meaning of Regulation D under the
Securities Act. Such Purchaser confirms that it has received or has had full
access to all the information it considers necessary or appropriate to make an
informed investment decision with respect to the Notes to be purchased by it
under this Agreement and the Conversion Shares acquired by it upon the
conversion of the Notes purchased by it. Such Purchaser further confirms that it
has had an opportunity to ask questions and receive answers from the Company
regarding the Company’s and its Subsidiaries’ business, management and financial
affairs and the terms and conditions of the Initial Offering or a Follow On
Offering, as the case may be, the Notes purchased by it and the Securities and
to obtain additional information (to the extent the Company possessed such
information or could acquire it without unreasonable effort or expense)
necessary to verify any information furnished to such Purchaser or to which such
Purchaser had access.
 
5.4 Such Purchaser Bears Economic Risk. Such Purchaser has substantial
experience in evaluating and investing in private placement transactions of
securities in companies similar to the Company so that it is capable of
evaluating the merits and risks of its investment in the Company and has the
capacity to protect its own interests. Such Purchaser must bear the economic
risk of this investment until the Securities are sold pursuant to: (i) an
effective registration statement under the Securities Act; or (ii) an exemption
from registration is available with respect to such sale.

18

--------------------------------------------------------------------------------


 
5.5 Acquisition for Own Account. Such Purchaser is acquiring the Notes and the
Conversion Shares for such Purchaser’s own account for investment only, and not
as a nominee or agent and not with a view towards or for resale in connection
with their distribution.
 
5.6 Such Purchaser Can Protect Its Interest. Such Purchaser represents that by
reason of its, or of its management’s, business and financial experience, such
Purchaser has the capacity to evaluate the merits and risks of its investment in
the Note and the Securities and to protect its own interests in connection with
the transactions contemplated in this Agreement and the Related Agreements. Such
Purchaser did not learn of the investment in the Securities as a result of any
public advertising or general solicitation.
 
5.7 Accredited Investor. Each Purchaser represents that it is an accredited
investor within the meaning of Regulation D under the Securities Act.
 
5.8 Legends.
 
(a) Each Note shall bear substantially the following legend:
 
“THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE
STATE SECURITIES LAWS. THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION
OF THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS NOTE OR SUCH SHARES
UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO a21, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.”
 
(b) The Conversion Shares shall bear a legend which shall be in substantially
the following form until such shares are covered by an effective registration
statement filed with the SEC:
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS.
THESE SHARES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT AND
APPLICABLE STATE LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO a21
THAT SUCH REGISTRATION IS NOT REQUIRED.”

19

--------------------------------------------------------------------------------


 
6. Covenants of the Company. The Company covenants and agrees with the
Purchasers as follows:
 
6.1 Reservation of Common Stock; Increase of Authorized Capital.
 
(a) After completing the Share Increase, a21 shall at all times reserve and keep
available out of its authorized but unissued shares of Common Stock, solely for
the purpose of providing for the conversion of the Notes, such number of shares
of Common Stock as shall from time to time equal the Conversion Shares issuable
upon the due conversion of the Notes in accordance with the terms of the Notes.
 
(b) a21 will take all action necessary in accordance with the laws of the State
of Texas and a21’s Charter and Bylaws to obtain the necessary consent from its
shareholders to increase its authorized shares of Common Stock to allow for the
full conversion of the Notes into Common Stock and to reincorporate a21 in the
State of Delaware and a21 will use its commercially reasonable efforts to obtain
such consent as soon as practicable after the date of this Agreement, but in no
event later than July 30, 2006. a21’s Board of Directors will recommend that the
shareholders’ consent to the increase of the authorized shares of Common Stock
and the reincorporation in the State of Delaware by a21’s shareholders as
provided herein and will use its commercially reasonable efforts to solicit such
consent and provide any necessary notification pursuant to state and federal
law, including securities laws, and a21’s Charter and Bylaws to those
shareholders who have not consented.
 
6.2 Stop-Orders. a21 will advise the Agent, promptly after it receives notice of
issuance by the SEC, any state securities commission or any other regulatory
authority of any stop order or of any order preventing or suspending any
offering of any securities of a21, or of the suspension of the qualification of
the Common Stock of a21 for offering or sale in any jurisdiction, or the
initiation of any proceeding for any such purpose.
 
6.3 Listing. a21 shall use commercially reasonable efforts to secure the listing
or quotation, as applicable, of the shares of Common Stock issuable upon
conversion of the Note on the Principal Market upon which shares of Common Stock
are listed or quoted for trading, as applicable (subject to official notice of
issuance) and shall maintain such listing or quotation, as applicable, so long
as any other shares of Common Stock shall be so listed or quoted, as applicable.
Once secured, a21 will maintain the listing or quotation, as applicable, of its
Common Stock on the Principal Market, and will comply in all material respects
with the Company’s reporting, filing and other obligations under the bylaws or
rules of the National Association of Securities Dealers (“NASD”) and such
exchanges, as applicable.
 
6.4 Market Regulations. a21 shall notify the SEC, NASD and applicable state
authorities, in accordance with their requirements, of the transactions
contemplated by this Agreement, and shall take all other necessary action and
proceedings as may be required and permitted by applicable law, rule and
regulation, for the legal and valid issuance of the Securities to the Purchasers
and promptly provide copies thereof to Agent.

20

--------------------------------------------------------------------------------


 
6.5 Reporting Requirements. To the extent the same is not available
electronically at www.sec.gov, subject to the last paragraph of Section 6.7
hereof, the Company will deliver, or cause to be delivered, to the Agent each of
the following, which shall be in form and detail acceptable to the Agent:
 
(a) As soon as available, and in any event within one hundred and five (105)
days after the end of each fiscal year of the Company, each of the Company’s and
each of its Subsidiaries’ audited financial statements with a report of BDO or
other independent certified public accountants of recognized standing selected
by the Company and acceptable to Agent (as defined in the Master Security
Agreement) (the “Accountants”), which annual financial statements shall be
without qualification (other than a going concern qualification) and shall
include each of the Company’s and each of its Subsidiaries’ balance sheet as at
the end of such fiscal year and the related statements of each of the Company’s
and each of its Subsidiaries’ income, retained earnings and cash flows for the
fiscal year then ended, prepared on a consolidated basis to include the Company,
each Subsidiary of the Company and each of their respective affiliates, all in
reasonable detail and prepared in accordance with GAAP, together with (i) if and
when available, copies of any management letters prepared by the Accountants;
and (ii) a certificate of the Company’s President, Chief Executive Officer or
Chief Financial Officer stating that such financial statements have been
prepared in accordance with GAAP and whether or not such officer has knowledge
of the occurrence of any Event of Default (as defined in the Notes) and, if so,
stating in reasonable detail the facts with respect thereto;
 
(b) As soon as available and in any event within forty five (45) days after the
end of each fiscal quarter of the Company, an unaudited/internal balance sheet
and statements of income, retained earnings and cash flows of the Company and
each of its Subsidiaries as at the end of and for such quarter and for the year
to date period then ended, prepared on a consolidated basis to include the
Company, each Subsidiary of the Company and each of their respective affiliates,
in reasonable detail and stating in comparative form the figures for the
corresponding date and periods in the previous year, all prepared in accordance
with GAAP (other than the absence of footnotes), subject to year-end adjustments
and accompanied by a certificate of the Company’s President, Chief Executive
Officer or Chief Financial Officer, stating (i) that such financial statements
have been prepared in accordance with GAAP (other than the absence of
footnotes), subject to year-end audit adjustments, and (ii) whether or not such
officer has knowledge of the occurrence of any Event of Default (as defined in
the Notes) not theretofore reported and remedied and, if so, stating in
reasonable detail the facts with respect thereto; and

21

--------------------------------------------------------------------------------


 
(c) a21 shall timely file with the SEC all reports required to be filed pursuant
to the Exchange Act and refrain from terminating its status as an issuer
required by the Exchange Act to file reports thereunder even if the Exchange Act
or the rules or regulations thereunder would permit such termination. Promptly
after (i) the filing thereof, copies of a21’s most recent registration
statements and annual, quarterly, or other regular reports which a21 files with
the SEC, and (ii) the issuance thereof, copies of such financial statements,
reports and proxy statements as a21 shall send to its stockholders.
 
6.6 Use of Funds. The Company shall use the proceeds of the sale of the Notes
for (a) general working capital purposes, (b) repaying up to $4,500,000 of
existing indebtedness and (c) making acquisitions of the assets and/or equity of
any person or entity.
 
6.7 Access to Facilities. Each of the Company and each of its Subsidiaries will
permit any representatives designated by Agent and StarVest (as defined herein)
(or any successor of Agent), upon reasonable notice and during normal business
hours, at such person’s expense and accompanied by a representative of the
Company or any Subsidiary to:
 
(a) visit and inspect any of the properties of the Company or any of its
Subsidiaries;
 
(b) examine the corporate and financial records of the Company or any of its
Subsidiaries (unless such examination is not permitted by federal, state or
local law or by contract); and
 
(c) discuss the affairs, finances and accounts of the Company or any of its
Subsidiaries with the directors and executive officers of the Company or any of
its Subsidiaries.
 
Notwithstanding the foregoing and Section 6.5 hereof, the Company shall not
disclose material nonpublic information to the Agent or any Purchaser, or to
advisors to or representatives of the Agent or such Purchaser, unless prior to
disclosure of such information, the Company identifies such information as being
material nonpublic information and provides the Agent or such Purchaser or
advisors and representatives with the opportunity to accept or refuse to accept
such material nonpublic information for review and the Agent or any Purchaser
wishing to obtain such information enters into an appropriate confidentiality
agreement with the Company that complies with Regulation FD under the federal
securities laws.
 
6.8 Conduct of Business. The Company shall and shall cause each of its
Subsidiaries to (A) carry on and conduct its business in substantially the same
manner and in substantially the same fields of enterprise as it is presently
conducting, (B) do all things necessary to remain duly organized, validly
existing, and in good standing as a domestic corporation under the laws of its
state of incorporation and (C) maintain all requisite authority to conduct its
business in those jurisdictions in which its business is conducted.

22

--------------------------------------------------------------------------------


 
6.9 Change of Business; Misstatements. The Company shall promptly notify the
Agent in writing of (A) any change in the business or the operations of the
Company or any Subsidiary which could reasonably be expected to have a Material
Adverse Effect, and (B) any information which indicates that any financial
statements which are the subject of any representation contained in the Related
Agreements, or which are furnished to the Agent or any Purchaser pursuant to the
Related Agreements, fail, in any material respect, to present fairly, as of the
date thereof and for the period covered thereby, the financial condition and
results of operations purported to be presented therein, disclosing the nature
thereof.
 
6.10 Notice of Event of Default. The Company shall promptly notify the Agent of
the occurrence of any Event of Default (as defined in the Notes) or any event
which, with the giving of notice, the lapse of time or both would constitute an
Event of Default under the Notes, which notice shall include a written statement
as to such occurrence, specifying the nature thereof and the action (if any)
which is proposed to be taken with respect thereto.
 
6.11 Suits and Proceedings. The Company shall promptly notify the Agent of any
action, suit or proceeding at law or in equity or by or before any governmental
instrumentality or other agency against the Company or any Subsidiary or to
which the Company or any Subsidiary may be subject which alleges damages in
excess of two percent (2%) of the Company and its Subsidiaries (on a
consolidated basis) trailing twelve (12) month gross revenue.
 
6.12 Material Breach of Contract. The Company shall promptly notify the Agent of
any default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any agreement or instrument to
which the Company or any Subsidiary is a party, including this Agreement and the
Related Agreements, which default could reasonably be expected to have a
Material Adverse Effect.
 
6.13 Officer’s Certificate. The Company shall deliver to the Agent,
simultaneously with the filing of its 10QSB and 10KSB, a certificate signed by
either the Chief Executive Officer or the Chief Financial Officer of the Company
(which shall include an updated perfection certification) as to such officer’s
knowledge, of the Company’s compliance with all conditions and covenants under
the Related Agreements (without regard to any period of grace or requirement of
notice provided hereunder) and in the event any Event of Default under the Notes
or any event which, with the giving of notice, the lapse of time or both would
constitute an Event of Default under the Notes exists, such officer shall
specify the nature thereof.

23

--------------------------------------------------------------------------------


 
6.14 Taxes. Each of the Company and each of its Subsidiaries will promptly pay
and discharge, or cause to be paid and discharged, when due and payable, all
material taxes, assessments and governmental charges or levies imposed upon the
income, profits, property or business of the Company and its Subsidiaries;
provided, however, that any such tax, assessment, charge or levy need not be
paid currently if (i) the validity thereof shall currently and diligently be
contested in good faith by appropriate proceedings, (ii) such tax, assessment,
charge or levy shall have no effect on the lien priority of the Agent in any
property of the Company or any of its Subsidiaries or (iii) if the Company
and/or such Subsidiary shall have set aside on its books adequate reserves with
respect thereto in accordance with GAAP; and provided, further, that the Company
and its Subsidiaries will pay all such taxes, assessments, charges or levies
forthwith upon the commencement of proceedings to foreclose any lien which may
have attached as security therefor.
 
6.15 Intellectual Property. At its own expense, the Company shall and shall
cause each Subsidiary to make, execute, endorse, acknowledge file and/or deliver
any documents and take all actions necessary or required to maintain its
ownership rights in its Intellectual Property including, without limitation, (i)
any action reasonably required to protect the Intellectual Property in
connection with any infringement, suspected infringement, passing off, act of
unfair competition or other unlawful interference with the rights of the Company
or any Subsidiary in and to such Intellectual Property, and (ii) any
registrations with the United States Patent & Trademark Office and any
corresponding foreign patent and/or trademark office required for the Company or
any Subsidiary to carry on its business as presently conducted and as presently
proposed to be conducted. Except for licenses granted in the ordinary course of
business, the Company shall not and shall cause each Subsidiary not to transfer,
assign or otherwise convey the Intellectual Property, any registrations or
applications thereof and all goodwill associate therewith, to any person or
entity.
 
6.16 Properties. Each of the Company and each of its Subsidiaries will keep its
properties in good repair, working order and condition, reasonable wear and tear
excepted, and from time to time make all needful and proper repairs, renewals,
replacements, additions and improvements thereto; and each of the Company and
each of its Subsidiaries will at all times comply with each provision of all
leases to which it is a party or under which it occupies property if the breach
of such provision could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
 
6.17 No Conflicting Agreements. Neither the Company nor any Subsidiary will take
any action, enter into any agreement or make any commitment that would conflict
or interfere in any material respect with the Company’s obligations to the
Purchasers under this Agreement and the Related Agreements.
 
6.18 Insurance. The Company shall and shall cause each Subsidiary to all times
maintain with financially sound and reputable insurance companies insurance
covering its assets and its businesses in such amounts and covering such risks
(including, without limitation, hazard, business interruption and public
liability) as is consistent with sound business practice and as may be obtained
at commercially reasonable rates.

24

--------------------------------------------------------------------------------


 
6.19 Compliance with Laws. The Company shall and shall cause each Subsidiary to
comply with all laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which they may be subject except where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect.
 
6.20 Removal of Legends. To the extent permitted under applicable law, upon the
earlier of (i) registration for resale pursuant to the Registration Rights
Agreement or (ii) Rule 144(k) becoming available, a21 shall (A) deliver to the
transfer agent for the Common Stock (the “Transfer Agent”) irrevocable
instructions that the Transfer Agent shall issue certificates representing the
Conversion Shares without legends upon receipt by such Transfer Agent of the
Notes or any legended certificates previously issued for such shares, together
with either (1) a customary representation by the Purchaser that Rule 144(k)
applies to the shares of Common Stock to be represented thereby or (2) a
statement by the Purchaser that such Purchaser has sold the shares of Common
Stock represented thereby in accordance with the Plan of Distribution contained
in the Registration Statement, and (B) cause its counsel to deliver to the
Transfer Agent one or more blanket opinions to the effect that the issuance of
such unlegended certificates in such circumstances may be effected under the
Securities Act. From and after the earlier of such dates, upon a Purchaser’s
written request, the Company shall promptly cause replacement Securities to be
issued without restrictive legends and/or legended certificates representing
previously issued Conversion Shares to be replaced with certificates which do
not bear such restrictive legends, and Conversion Shares subsequently issued
upon due conversion of the Notes shall not bear such restrictive legends
provided the provisions of either clause (i) or clause (ii) above, as
applicable, are satisfied with respect to such Conversion Shares. When the
Company is required to cause unlegended Securities to replace previously issued
legended Securities, if unlegended Securities are not delivered to or able to be
obtained by a Purchaser within three (3) business days of submission by that
Purchaser of legended Securities to the Transfer Agent as provided above (or to
the Company, in the case of the Notes), so long as such failure is not a direct
result of such Purchaser’s actions or failure to act, to the extent permitted
under applicable law, such Purchaser shall be entitled to engage in “short
sales” with respect to the number of Conversion Shares requested to be issued
pursuant to this Section 6.20.
 
6.21 Director Designee.
 
(a) So long as StarVest Partners, L.P. and its affiliates (“StarVest”), continue
to beneficially own at least 8,000,000 shares (on an as converted basis and as
such number may be adjusted by stock splits, stock dividends, stock
distributions, reverse splits, reclassifications, reorganizations or
combinations but, for avoidance of doubt, such number will not be adjusted for
the mere issuance of more authorized shares) of the outstanding shares of Common
Stock, StarVest shall have the right to designate one person for election to the
Board of Directors of a21 (the “StarVest Designee”). a21 shall nominate the
StarVest Designee and use its commercially reasonable efforts to cause the
StarVest Designee to be elected to the Company’s Board of Directors no later
than the next annual meeting of the shareholders of a21. StarVest shall have the
right to remove or replace any StarVest Designee by giving written notice to
such StarVest Designee and a21. a21 shall use its commercially reasonable
efforts to effect the removal or replacement of any such StarVest Designee.
Until the StarVest Designee is elected to the Board of Directors of a21, the
StarVest Designee shall have non-participatory observation rights on such Board
of Directors and shall receive all information received by members of the Board
of Directors.

25

--------------------------------------------------------------------------------


 
(b) Subject to any limitations imposed by the SEC, applicable state or federal
securities laws, or the Principal Market on which a21’s Common Stock is then
listed or quoted and so long as the following does not directly prevent a21’s
Common Stock from being listed or quoted on any Principal Market (all of the
foregoing limitations and restrictions, the “Legal Restrictions”), (i) the
StarVest Designee shall be entitled to serve as a member of a21’s compensation
committee and, in the event the StarVest Designee is not entitled to serve as a
member of a21’s compensation committee as a result of any of the Legal
Restrictions, then the StarVest Designee shall, subject to any Legal
Restriction, have non-participatory observation rights on the compensation
committee of the Board of Directors and (b) subject to any limitations imposed
by applicable law, the StarVest Designee shall be entitled to the same
perquisites, including stock options, reimbursement of expenses and other
similar rights in connection with such person's membership on the Board of
Directors of a21, as every other non-employee member of the Board of Directors
of a21. In addition, subject to any Legal Restriction, the StarVest Designee
shall have non-participatory observation rights on the audit committee.
 
6.22 Required Approvals. For so long as at least forty percent (40%) of the
principal amount of the Notes are outstanding, the Company, without the prior
written consent of Agent, shall not permit any of its Subsidiaries to:
 
(a) directly or indirectly, declare or pay any dividends on account of any
shares of any class or series of its capital stock now or hereafter outstanding,
or set aside or otherwise deposit or invest any sums for such purpose, or
redeem, retire, defease, purchase or otherwise acquire any shares of any class
of its capital stock (or set aside or otherwise deposit or invest any sums for
such purpose) for any consideration or apply or set apart any sum, or make any
other distribution (by reduction of capital or otherwise) in respect of any such
shares or optionally prepay, redeem, retire, defease or repurchase any
indebtedness for borrowed money (as the same would be required to be reflected
on a balance sheet prepared in accordance with GAAP (or set aside or otherwise
deposit or invest any sums for such purpose)) or apply or set apart any sum, or
make any other payment in respect thereof or agree to do any of the foregoing
(each of the foregoing is herein called a “Restricted Payment”); provided, that
(i) any Subsidiary directly or indirectly wholly owned by the Company may pay
dividends on its capital stock and (ii) the Company may repurchase capital stock
from a former employee in connection with the termination or other departure of
such employee, strictly in accordance with the terms of any agreement entered
into with such employee and in effect on the Closing Date, provided that (A)
such repurchase is approved by a majority of the independent directors on the
Board of Directors of a21, (B) payments permitted under this clause (ii) shall
not exceed $500,000 in the aggregate, and (C) no such payment may be made if an
Event of Default or an event which, with the giving of notice, the lapse of time
or both would constitute an Event of Default has occurred and is continuing or
would result from such payment, and (iii) the Company and any Subsidiary may
make any non-cash exercise of a warrant, option or other equity interest;

26

--------------------------------------------------------------------------------


 
(b) liquidate, dissolve or effect a material reorganization or Change of Control
provided, that (i) a21 may reincorporate in the State of Delaware at any time
and (ii) the Company or any Subsidiaries may enter into any other transaction
pursuant to which the Purchasers, upon the consummation of such transaction, may
convert the remaining outstanding balance of the Notes for consideration being
offered to other shareholders of Common Stock pursuant to the terms of such
transaction at a valuation equal to the greater of (a) $1.00 per share of Common
Stock, (b) the then market value per share of the Common Stock and (c) the
consideration being paid per share of Common Stock pursuant to the terms of such
transaction. The term “Change of Control” shall mean (a) in any one or series of
related or unrelated transactions (i) the sale of all or substantially all of
the assets of the Company, (ii) the merger or consolidation of the Company with
another corporation or entity in which the Company is not the surviving entity,
(iii) the acquisition by any single person or entity or related persons or
entities of more than fifty percent (50%) of the outstanding and issued voting
securities of the Company or (iv) a merger or consolidation of the Company with
another corporation or entity that results in the former shareholders of the
Company, as they existed immediately prior to such merger or consolidation,
owning in the aggregate less than 50% of the outstanding voting securities of
the surviving or resulting corporation or entity, or (b) during any period of
two consecutive years, when individuals who at the beginning of such period
constitute the Board of Directors of the Company cease for any reason to
constitute at least a majority thereof, unless the election, or the nomination
for election by the shareholders of the Company, of each new director was
approved by a vote of at least a majority of the directors then still in office
who were directors at the beginning of such period;
 
(c) become subject to (including, without limitation, by way of amendment to or
modification of) any agreement or instrument which by its terms would (under any
circumstances) restrict the Company’s or any of its Subsidiaries, right to
perform the provisions of this Agreement, any Related Agreement or any of the
agreements contemplated hereby or thereby;

27

--------------------------------------------------------------------------------


 
(d) (i) create, incur, guaranty, assume or suffer to exist any indebtedness
(exclusive of trade debt and debt incurred to finance the purchase of equipment
in the ordinary course of business consistent with past practice) whether
secured or unsecured other than (A) the Company’s obligations owed to the
Purchasers, (B) indebtedness disclosed on Exchange Act Filings or set forth on
Schedule 6.10(d) attached hereto and made a part hereof and any refinancings or
replacements thereof on then market terms, (C) any indebtedness incurred in
connection with the purchase of assets (other than equipment) in the ordinary
course of business, or any refinancings or replacements thereof on then market
terms, so long as any Encumbrance relating thereto shall only encumber the fixed
assets so purchased and no other assets of the Company or any of its
Subsidiaries, (D) indebtedness incurred in connection with the acquisition of
the assets or equity interests of a person or entity so long as such
indebtedness does not exceed 40% of the purchase price of such acquisition
provided, that, such indebtedness shall be subordinated (on typical terms and
conditions) to $3,000,000 of the Notes (on a pro rata basis) and shall be senior
in debt priority to the remaining outstanding balance of the Notes, (E) up to
$5,000,000 in aggregate of senior secured indebtedness which shall be senior in
debt priority to Notes (on typical terms and conditions), (F) up to $1,000,000
in the aggregate of secured indebtedness incurred solely for working capital
purposes by a21’s direct or indirect foreign Subsidiaries, (G) intercompany
indebtedness of the Company and its Subsidiaries which is incurred from and
owing to each other and (H) up to $250,000 in the aggregate of unsecured
indebtedness; (ii) cancel any indebtedness owing to it in excess of $250,000 in
the aggregate during any 12 month period; (iii) assume, guarantee, endorse or
otherwise become directly or contingently liable in connection with any
obligations of any other person or entity, except the endorsement of negotiable
instruments by the Company or any Subsidiary thereof for deposit or collection
or similar transactions in the ordinary course of business or guarantees of
indebtedness otherwise permitted to be outstanding pursuant to this clause (e)
except a21 may not guarantee the indebtedness of any of its subsidiaries
permitted to be outstanding pursuant to clause (i)(C) above (clauses (A) through
(H), “Permitted Indebtedness”);
 
(e) create or acquire any Subsidiary after the date hereof unless (i) such
Subsidiary is a wholly-owned Subsidiary of the Company or one of its
Subsidiaries and (ii) such Subsidiary, if formed in the United States, becomes a
party to the Master Security Agreement and the Notes (either by executing a
counterpart thereof or an assumption or joinder agreement in respect thereof);
 
(f) create, incur, assume or suffer to exist any Encumbrance upon any of its
property, whether now owned or hereafter acquired other than (i) Encumbrances
created pursuant to the Master Security Agreement and (ii) Permitted
Encumbrances. The Company shall not, and shall cause each Subsidiary not to, be
bound by any agreement which limits the ability of the Company or any Subsidiary
to grant Encumbrances (other than with respect to Excluded Property (as such
term is defined in the Master Security Agreement);

28

--------------------------------------------------------------------------------


 
(g) directly or indirectly, enter into or permit to exist any transaction or
series of related transactions (including, without limitation, the purchase,
sale, lease or exchange of any property or the rendering of any service) with,
or for the benefit of, any of employee, officer, director or 10% stockholder,
other than a wholly owned Subsidiary or other than as holders of stock options
and/or warrants, and for services as employees, officers and directors;
 
(h) sell, lease, assign, transfer or otherwise dispose of any of its now owned
or hereafter acquired assets (including, without limitation, shares of stock and
indebtedness, receivables and leasehold interests), except in the ordinary
course of business consistent with past practices;
 
(i) directly or indirectly, engage in any business other than the business of
the production, management and distribution of media, digital or otherwise, to
businesses and consumers;
 
(j) settle, or agree to indemnify or defend third parties against, any material
lawsuit, except as may be required by judicial or regulatory order or by
agreements entered into prior to the date hereof on a basis consistent with past
practice. A material lawsuit shall be any lawsuit in which the amount in
controversy exceeds two percent (2%) of the gross revenue of the Company and its
Subsidiaries, on a consolidated basis, for the trailing twelve (12) months; and
 
(k) amend its bylaws, certificate of incorporation or other charter document in
a manner adverse to the Holder.
 
The Company, its Subsidiaries, and the Agent, on behalf of the Purchasers,
hereby agree to, enter into subordination and intercreditor agreements in
connection with the incurrence of the indebtedness described in clauses
(d)(i)(D) and (d)(i)(E) above to reflect the relative debt and lien priorities
of the applicable parties as set forth in clause (d)(i)(D) and (d)(i)(E) above.
 
6.23 Margin Stock. The Company will not permit any of the proceeds of the Note
to be used directly or indirectly to “purchase” or “carry” “margin stock” or to
repay indebtedness incurred to “purchase” or “carry” “margin stock” within the
respective meanings of each of the quoted terms under Regulation U of the Board
of Governors of the Federal Reserve System as now and from time to time
hereafter in effect.

29

--------------------------------------------------------------------------------


 
6.24 Option to Participate in Future Financings. Purchasers, on a pro rata
basis, shall have a right to provide up to 25% of the amount of any Additional
Financing (as defined below) to be issued by a21, subject to the following terms
and conditions. From and after the date hereof, prior to the incurrence by a21,
in any one transaction, of additional indebtedness for borrowed money or the
issuance of equity in an amount in excess of $2,000,000 (an “Additional
Financing”), a21 shall notify Purchasers, who are then holders of a Note, of its
intention to enter into such Additional Financing. In connection therewith, a21
shall submit a term sheet (a “Proposed Term Sheet”) to the Purchasers setting
forth the material terms, conditions and pricing of any such Additional
Financing (such financing to be negotiated on “arm’s length” terms and the terms
thereof to be negotiated in good faith) proposed to be entered into by a21. So
long as a Purchaser is a holder of a Note at such time, such Purchaser shall, on
a pro rata basis, have the right, but not the obligation, to provide up to 25%
of any such Additional Financing (an “Option”). Any Purchaser that would like to
exercise an Option, shall deliver a written notice to a21 within five (5)
business days after receiving the applicable Proposed Term Sheet (such notice,
an “Option Notice”). If a Purchaser shall not have delivered an Option Notice
within five (5) business days of receiving a Proposed Term Sheet, such Purchaser
shall be deemed to have rejected the right to participate in the related
Additional Financing and the applicable Option shall immediately terminate
provided, that any Purchaser (the “Assignee Purchaser”) may provide any other
Purchaser’s (a “Assignor Purchaser”) pro rata share of an Additional Financing,
so long as such Assignee Purchaser shall have delivered an Option Notice within
five (5) business days of receiving the applicable Proposed Term Sheet, such
Option Notice indicates that such Assignee Purchaser is willing to provide such
Assignor Purchaser’s pro rata share of such Additional Financing and the
Assignor Purchaser has indicated on such Option Notice, to a21’s reasonable
satisfaction, that it consents to such Assignee Purchaser providing such
Assignor Purchasers pro rata share of such Additional Financing. In addition, to
the extent a Purchaser has delivered an Option Notice in accordance with this
Section 6.24, the Additional Financing related to such Option Notice shall not
close, without the written consent of such Purchaser, prior to the fifteenth
(15th) business day after such Purchaser received the applicable Proposed Term
Sheet.
 
6.25 Form D; Blue Sky Filings. The Company agrees to timely file a Form D with
respect to the Initial Notes and Future Notes as required under Regulation D and
to provide a copy thereof to the Agent promptly after such filing. The Company
shall, on or before each of the closing dates for such transactions, take such
action as the Company shall reasonably determine is necessary in order to obtain
an exemption for, or to qualify the Initial Notes and Future Notes for, sale to
the Purchaser, as applicable, at each of the closings and issuance to the
Purchaser, as applicable, on each closing date for such transactions pursuant to
this Agreement under applicable securities or “Blue Sky” laws of the states of
the United States, and shall provide evidence of any such action so taken to the
Agent, on or prior to each of the closing dates for such transactions. The
Company shall make all filings and reports relating to the offer and sale by the
Company of the Initial Notes and Future Notes required under applicable
securities or “Blue Sky” laws of the states of the United States following each
of the closing dates for such transactions.

30

--------------------------------------------------------------------------------


 
7. Covenants of the Purchasers. Each Purchaser covenants and agrees with a21 as
follows:
 
7.1 Confidentiality. Such Purchaser will not disclose, and will not include in
any public announcement, the name of the Company, unless expressly agreed to by
the Company or unless and until such disclosure is required by law or applicable
regulation, and then only to the extent of such requirement.
 
7.2 Non-Public Information. Such Purchaser will not effect any sales in the
shares of a21’s Common Stock while in possession of material, non-public
information regarding a21.
 
7.3 Share Increase. If such Purchaser is an owner of Common Stock (as of the
record date for voting on the Share Increase), such Purchaser shall vote all of
its shares of Common Stock for the Share Increase. Upon the request of a21, such
Purchasers shall deliver to a21 the necessary written authorization to vote all
of their Common Stock for the Share Increase.
 
7.4 Tax Information. Each Purchaser that is organized under the laws of any
jurisdiction other than the United States or any state or political subdivision
thereof agrees (i) to furnish to Company (x) either IRS Form W-8BEN or IRS Form
W-8ECI, in each case certifying such Purchaser’s entitlement to a complete
exemption from, or a reduced rate of, United States federal withholding tax on
all payments made hereunder or under any Related Agreement, (y) to the extent
that such Purchaser does not act or ceases to act for its own account with
respect to any portion of any amounts paid or payable to such Purchaser
hereunder or under any Related Agreement, IRS Form W-8IMY together with any
information such Purchaser chooses to transmit with such form, and any other
certificate or statement required under applicable United States laws and
regulations, to establish that such Purchaser is not acting for its own account
with respect to a portion of any such amounts paid or payable to such Purchaser
or (z) any other form, certificate or document prescribed by the Internal
Revenue Service (the “IRS”) certifying as to such Purchaser’s entitlement to
complete exemption from, or a reduced rate of, United States federal withholding
tax on all payments made hereunder or under any Related Agreement, (ii) to
provide to Company new forms upon the obsolescence of any previously delivered
forms and comparable statements in accordance with applicable United States laws
and regulations and amendments, duly executed and completed by such Purchaser,
and (iii) to comply from time to time with all applicable United States laws and
regulations with regard to such withholding tax exemption or reduction in
withholding tax rate. Notwithstanding any other provision of this Section 7.4,
no Purchaser that is organized under the laws of any jurisdiction other than the
United States or any state or political subdivision thereof shall be required to
deliver after the date such Purchaser became a party to this Agreement any form,
certificate, document or statement pursuant to this Section 7.4 that such
Purchaser is not legally entitled to deliver. Each Company shall be entitled, to
the extent it is required to do so by law, to deduct or withhold tax liabilities
imposed by the United States (or any political subdivision or taxing authority
thereof or therein) from interest, fees or other amounts payable hereunder for
the account of any Purchaser that is organized under the laws of any
jurisdiction other than the United States or any state or political subdivision
thereof to the extent that such Purchaser has not provided to such Company IRS
forms that establish entitlement to a complete exemption from, or a reduced rate
of, United States federal withholding tax (and each Company hereby agrees to
give Agent prompt written notice in the event that it is required to so deduct
or withhold).

31

--------------------------------------------------------------------------------


 
8. Indemnification.
 
8.1 Company Indemnification. Each Company, jointly and severally, agrees to
indemnify, hold harmless, reimburse and defend the Purchasers and the Agent,
each of the Purchasers’ and Agent’s respective officers, directors, agents,
affiliates, control persons, and principal shareholders, against all claims,
costs, expenses, liabilities, obligations, losses or damages (including
reasonable legal fees and expenses) of any nature, incurred by or imposed upon
any of the foregoing persons or entities which result, arise out of or are based
upon: (i) any misrepresentation by the Company or any of its Subsidiaries or
breach of any warranty by the Company or any of its Subsidiaries in this
Agreement, any other Related Agreement or in any exhibits or schedules attached
hereto or thereto; or (ii) any breach or default in performance by Company or
any of its Subsidiaries of any covenant or undertaking to be performed by
Company or any of its Subsidiaries hereunder, under any other Related Agreement
or any other agreement entered into by the Company and/or any of its
Subsidiaries and any Purchaser relating hereto or thereto. 
 
8.2 Conduct of Indemnification Proceedings. Promptly after receipt by any person
or entity (the “Indemnified Person”) of notice of any demand, claim or
circumstances which would or might give rise to a claim or the commencement of
any action, proceeding or investigation in respect of which indemnity may be
sought pursuant to Section 8.1, such Indemnified Person shall promptly notify
the persons or entities responsible to give such indemnity (the “Indemnitor”) in
writing and the Indemnitor shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to such Indemnified Person, and
shall assume the payment of all fees and expenses; provided, however, that the
failure of any Indemnified Person so to notify the Indemnitor shall not relieve
the Indemnitor of its obligations hereunder except to the extent that the
Indemnitor is materially prejudiced by such failure to notify. In any such
proceeding, any Indemnified Person shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Person unless: (i) the Indemnitor and the Indemnified Person
shall have mutually agreed to the retention of such counsel; or (ii) in the
reasonable judgment of counsel to such Indemnified Person representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. The Indemnitor shall not be liable for any
settlement of any proceeding effected without its prior written consent, which
consent shall not be unreasonably withheld, but if settled with such consent, or
if there be a final judgment for the plaintiff, the Indemnitor shall indemnify
and hold harmless such Indemnified Person from and against any loss or liability
(to the extent stated above) by reason of such settlement or judgment. Without
the prior written consent of the Indemnified Person, which consent shall not be
unreasonably withheld, the Indemnitor shall not effect any settlement of any
pending or threatened proceeding in respect of which any Indemnified Person is
or could have been a party and indemnity could have been sought hereunder by
such Indemnified Party, unless such settlement includes an unconditional release
of such Indemnified Person from all liability arising out of such proceeding.

32

--------------------------------------------------------------------------------


 
9. Miscellaneous.
 
9.1 Governing Law, Jurisdiction and Waiver of Jury Trial.
 
(a) THIS AGREEMENT AND THE OTHER RELATED AGREEMENTS SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS.
 
(b) THE PARTIES HEREBY CONSENT AND AGREE THAT THE STATE OR FEDERAL COURTS
LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE COMPANY,
ON THE ONE HAND, AND THE PURCHASERS, ON THE OTHER HAND, PERTAINING TO THIS
AGREEMENT OR ANY OF THE RELATED AGREEMENTS OR TO ANY MATTER ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR ANY OF THE OTHER RELATED AGREEMENTS; PROVIDED, THAT
THE PURCHASERS AND THE COMPANY ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS
MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE COUNTY OF NEW YORK, STATE
OF NEW YORK. THE COMPANY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND THE COMPANY
HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS.
 
(c) THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE PURCHASERS AND/OR
THE COMPANY ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT, ANY
OTHER RELATED AGREEMENT OR THE TRANSACTIONS RELATED HERETO OR THERETO.
 
9.2 Severability. Wherever possible each provision of this Agreement and the
Related Agreements shall be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this Agreement or any
Related Agreement shall be prohibited by or invalid or illegal under applicable
law such provision shall be ineffective to the extent of such prohibition or
invalidity or illegality, without invalidating the remainder of such provision
or the remaining provisions thereof which shall not in any way be affected or
impaired thereby.

33

--------------------------------------------------------------------------------


 
9.3 Survival. The representations, warranties, covenants and agreements
contained in this Agreement shall survive the Closing of the transactions
contemplated by this Agreement but, subject to Section 9.11, shall terminate
with respect to each Purchaser (or its successors or assigns) following the full
conversion of the Note owned by such Purchaser (or its successors or assigns).
All statements as to factual matters contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant hereto in
connection with the transactions contemplated hereby shall be deemed to be
representations and warranties by the Company hereunder solely as of the date of
such certificate or instrument. All indemnities set forth herein shall survive
the execution, delivery and termination of this Agreement and the Notes and the
making and repayment of the obligations arising hereunder, under the Notes and
under the other Related Agreements.
 
9.4 Successors. This Agreement may not be assigned by a party hereto without the
prior written consent of the Company or the Purchasers, as applicable, provided,
however, that a Purchaser may assign its rights and delegate its duties
hereunder in whole or in part to an affiliate or to a third party (other than a
competitor of the Company or any of its Subsidiaries or its affiliates)
acquiring some or all of its Securities in a private transaction without the
prior written consent of the Company or the other Purchasers, after notice duly
given by such Purchaser to the Company provided, that no such assignment or
obligation shall affect the obligations of such Investor hereunder. Except as
otherwise expressly provided herein, the provisions hereof shall inure to the
benefit of, and be binding upon, the successors, heirs, executors and
administrators of the parties hereto and shall inure to the benefit of and be
enforceable by each person or entity which shall be a holder of the Securities
from time to time. No Purchaser shall be permitted to assign its rights
hereunder or under any Related Agreement to a competitor of the Company unless
an Event of Default (as defined in the Note) has occurred and is continuing;
provided that such restriction shall not prohibit the sale of the public sale of
Securities by a Purchaser pursuant to Rule 144 or under the Registration
Statement (as defined in the Registration Rights Agreement).
 
9.5 Amendment and Waiver.
 
(a) This Agreement may be amended or modified only upon the written consent of
the Company and the Purchasers then holding a majority of the principal
outstanding amount of the Notes (“Required Purchasers”).
 
(b) The obligations of the Company and the rights of the Purchasers under this
Agreement may be waived only with the written consent of the Required
Purchasers.
 
(c) The obligations of the Purchasers and the rights of the Company under this
Agreement may be waived only with the written consent of the Company.
 
9.6 Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given:

34

--------------------------------------------------------------------------------


 
(a) upon personal delivery to the party to be notified;
 
(b) when sent by confirmed facsimile if sent during normal business hours of the
recipient, if not, then on the next business day;
 
(c) three (3) business days after having been sent by registered or certified
mail, return receipt requested, postage prepaid; or
 
(d) one (1) day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt.
 
All communications shall be sent as follows:
 
If to any Company,
to:
a21, Inc.
7660 Centurian Parkway
Jacksonville, Florida 32256
Attention: Chief Financial Officer
Facsimile: (904) 565-1620
With a copy to:
Lloyd L. Rothenberg, Esq.
Loeb & Loeb, LLP
345 Park Avenue
New York, New York 10154
Facsimile: (212) 407-4990
If to any Purchaser, 
to:
At the address on the books of the Company

or at such other address as the Company or the Purchasers may designate by
written notice to the other parties hereto given in accordance herewith.
 
9.7 Titles and Subtitles. The titles of the sections and subsections of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.
 
9.8 Facsimile Signatures; Counterparts. This Agreement may be executed by
facsimile signatures and in any number of counterparts, each of which shall be
an original, but all of which together shall constitute one agreement.
 
9.9 Broker’s Fees. Each party hereto represents and warrants that no agent,
broker, investment banker, person or firm acting on behalf of or under the
authority of such party hereto is or will be entitled to any broker’s or
finder’s fee or any other commission directly or indirectly in connection with
the transactions contemplated herein. Each party hereto further agrees to
indemnify each other party for any claims, losses or expenses incurred by such
other party as a result of the representation in this Section 9.9 being untrue.

35

--------------------------------------------------------------------------------


 
9.10 Construction. Each party acknowledges that its legal counsel participated
in the preparation of this Agreement and the Related Agreements and, therefore,
stipulates that the rule of construction that ambiguities are to be resolved
against the drafting party shall not be applied in the interpretation of this
Agreement or any Related Agreement to favor any party against the other.
 
9.11 Termination. Upon the indefeasible payment of or full conversion of any of
the Notes, this Agreement and all Related Agreements shall terminate, with
respect to the Purchaser (or its successors or assigns) holding such Note. All
breach of contract claims and indemnity provisions of any party hereto along
with the corresponding representations, warranties and covenants, solely for the
purpose of making such claims and indemnities, shall survive the termination of
this Agreement.
 
9.12 Appointment of Agent. Each Purchaser hereby designates and appoints Agent
to act on behalf of Purchasers under this Agreement and the Related Agreements,
including with respect to any Collateral (as defined in the Master Security
Agreement) in accordance with the terms of this Agreement.
 
9.13 Duties of Agent. Agent shall have the exclusive right, at the direction of
Required Purchasers, to declare an Event of Default as such is described in the
Notes following receipt by Agent of a written notice of such Event of Default
from a Purchaser or from the Company (any such notice, a “Notice of Default”)
and, at the direction of Required Purchasers, to exercise the rights and
remedies of Purchasers under this Agreement and the Related Agreements. Upon
receipt by Agent of a Notice of Default, Agent shall promptly, but in no event
more than two (2) business days after receipt of such Notice of Default, notify
the Company (if such Notice of Default was not received from the Company) and
Purchasers of the contents thereof. Agent shall not be required to exercise any
rights or remedies under this Agreement or the Related Agreements unless a
Notice of Default is in effect and it shall have been directed to do so by
Required Purchasers. A Notice of Default shall become effective upon receipt
thereof by Agent. Required Purchasers shall be entitled to cancel a Notice of
Default by delivering a written notice of cancellation to Agent (i) before Agent
takes any action to exercise any remedy with respect to the Collateral (as
defined in the Master Security Agreement) or (ii) thereafter, if Agent believes,
in its sole discretion, that all actions it has taken to exercise any remedy or
remedies with respect to the Collateral can be reversed without undue difficulty
by returning the Collateral or the proceeds thereof or, if not reversible, if
Company waives any rights (other than the right to have the proceeds thereof
applied to the Obligations (as defined in the Master Security Agreement)) in any
Collateral or the proceeds thereof which cannot be so returned;

36

--------------------------------------------------------------------------------


 
In performing its functions and duties under this Agreement and the Related
Agreements, Agent shall act solely as an agent of Purchasers and does not assume
and shall not be deemed to have assumed any obligation toward or relationship of
agency or trust with or for Company or any other Person. Agent shall have no
duties or responsibilities except for those expressly set forth in this
Agreement. The duties of Agent shall be mechanical and administrative in nature
and Agent shall not have, or be deemed to have, by reason of this Agreement, any
Related Agreement or otherwise, a fiduciary relationship in respect of any
Purchaser. Except as expressly set forth in this Agreement, Agent shall not have
any duty to disclose, and shall not be liable for failure to disclose, any
information relating to Company that is communicated to or obtained by Agent or
any of its affiliates in any capacity.
 
If Agent shall request instructions from Required Purchasers with respect to any
act or action (including failure to act) in connection with this Agreement or
any Related Agreement, Agent shall be entitled to refrain from such act or
taking such action unless and until Agent shall have received instructions from
Required Purchasers and Agent shall not incur liability to any Person by reason
of so refraining. Agent shall be fully justified in failing or refusing to take
any action hereunder or under any Related Agreement (i) if such action would, in
the opinion of Agent, be contrary to law or the terms of this Agreement or any
Related Agreement or (ii) if Agent shall not first be indemnified to its
satisfaction against any and all liability and expense which may be incurred by
it by reason of taking or continuing to take any such action.
 
Agent shall promptly, but in no event more than two (2) business days after
receipt by Agent, provide copies to Purchasers of any item the Agent receives
pursuant to this Agreement or any of the Related Agreements including all
demands, claims or notices, legal proceedings or other action taken from time to
time by Agent pursuant to this Agreement, any of the Related Agreements or with
respect to the Collateral.
 
Agent may resign at any time and be discharged from its duties as Agent
hereunder and under the Master Security Agreement and the Stock Pledge Agreement
by its giving the Purchasers and the Company written notice and such resignation
shall become effective at such time that a successor agent shall be appointed by
the Required Purchasers. If no new agent is so appointed within the 60 day
period following the giving of such notice of resignation, Agent may resign and
the holder of the Note with the highest principal amount outstanding at such
time shall automatically become Agent.
 
9.14 Application of Proceeds. Notwithstanding anything to the contrary contained
in the Related Agreements, the proceeds realized from the sale of any Collateral
shall be applied as follows: first, to the reasonable costs, expenses and
attorneys’ fees and expenses incurred by Agent for collection and for
acquisition, completion, protection, removal, storage, evaluation, sale and
delivery of the Collateral; secondly, to any fees or expenses of Agent that any
Purchaser has advanced or which it is entitled, pursuant to this Agreement or
any Related Agreement, to receive; and thirdly, to the unpaid principal and
interest on the Notes then outstanding and if such money shall be insufficient
to pay such amounts in full, then ratably (without priority of any one over the
other) to Purchasers in proportion to the unpaid amount thereof on such date. If
any surplus exists, such surplus shall be held as cash Collateral pending full
payment and satisfaction of all Obligations, after which any remainder shall be
returned to Company unless Agent or any Purchaser is then otherwise required to
remit such remainder under applicable law.

37

--------------------------------------------------------------------------------


 
9.15 Actions in Concert. Anything in this Agreement or the Related Agreements to
the contrary notwithstanding, to the extent Agent or Required Purchasers have
the right to take or cause to be taken any action or enforcement, each Purchaser
hereby agrees with each other Purchaser that no Purchaser shall take any such
action to protect or enforce its rights arising out of this Agreement, the Notes
or the other Related Agreements (including exercising any rights of setoff)
without first obtaining the prior written consent of Agent and Required
Purchasers, it being the intent of Purchasers that any such action to protect or
enforce such rights under this Agreement, the Notes and the other Related
Agreements shall be taken in concert and at the direction or with the consent of
Agent or Required Purchasers, as applicable.
 
9.16 Agent’s Indemnity.
 
Neither Agent nor any director, officer, employee, attorney, agent or
representative of Agent shall be liable to any Purchaser for any action taken or
omitted to be taken by it or them hereunder or under any Related Agreement,
except for damages caused by its or their own gross negligence or willful
misconduct, nor shall Agent be responsible for the validity, effectiveness or
sufficiency of any Related Agreement or of any document or security furnished
pursuant thereto or hereto. Without limiting the generality of the foregoing,
Agent: (a) may treat the payee of any Note as Purchasers thereof until Agent
receives written notice of the assignment or transfer thereof signed by such
payee and in form reasonably satisfactory to Agent; (b) may consult with legal
counsel, independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken by it in good
faith in accordance with the advice of such counsel, accountants or experts; (c)
makes no warranty or representation to any Purchaser except as set forth in this
Agreement and shall not be responsible to any Purchaser for any statements,
warranties or representations made in or in connection with the Related
Agreements; (d) shall not have any duty to ascertain or to inquire as to the
performance or observation of any of the terms, covenants or conditions of this
Agreement or the Related Agreements or to inspect the Collateral (including the
books and records); (e) shall not be responsible to any Purchasers for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement, the Related Agreements or any other instrument or document
furnished pursuant thereto; and (f) shall incur no liability under or in respect
of this Agreement or the Related Agreements by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telecopy, telegram,
cable or telex) believed by it to be genuine and signed or sent by the proper
party or parties.

38

--------------------------------------------------------------------------------


 
Purchasers agree to indemnify Agent, ratably according to their respective pro
rata shares of the Notes, from and against any and all obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against Agent in any way relating to or arising out of this Agreement
or any Related Agreement or any action taken or omitted to be taken by Agent in
connection herewith or therewith; provided, that no Purchaser shall be liable
for any portion of such obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from Agent’s gross
negligence or willful misconduct. Without limiting the foregoing, each Purchaser
agrees to reimburse Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including reasonable counsel fees) incurred by Agent in
connection with the administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement and each
Related Agreement.
 
9.17 Agent and Affiliates. Agent and its affiliates may lend money to, invest
in, and generally engage in any kind of business with, Company, any of its
affiliates and any Person who may do business with or own securities of any
Company or any such affiliate, all as if Agent were not Agent and without any
duty to account therefor to Purchasers.
 
9.18 Purchaser Decisions. Each Purchaser also acknowledges that it will,
independently and without reliance upon Agent and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement or any
Related Agreement. Each Purchaser acknowledges the potential conflict of
interest of each other Purchaser as a result of Purchasers holding
disproportionate interests in the Notes, and expressly consents to, and waives
any claim based upon, such conflict of interest.
 
9.19 Confidential Information.
 
(a) Each Purchaser acknowledges that all Confidential Information (as defined
below) provided by the Company, its Subsidiaries or its agents and
representatives (the “Delivering Party”) to each Purchaser, or its respective
agents and representatives (the “Receiving Party”) constitutes confidential and
proprietary information of the Company and its Subsidiaries. As used herein,
“Confidential Information” means all information that is furnished by the
Delivering Party to the Receiving Party which relates to the Company, its
Subsidiaries and their respective business concepts and plans, data,
documentation and/or control information, financial information, formulations,
techniques, trade secrets, proprietary technical information, business and
marketing analyses and plans, and which is either confidential, proprietary in
nature or otherwise not generally available to the public.

39

--------------------------------------------------------------------------------


 
(b) Any information furnished to a Receiving Party by a director, officer,
employee, advisor or agent of the Company or any of its Subsidiaries shall be
deemed Confidential Information for the purpose of this Agreement. Confidential
Information received hereunder shall not be used for commercial or competitive
benefit by the Receiving Party and such party shall keep Confidential
Information confidential and shall cause its respective directors, officers,
employees, agents, accountants and attorneys to keep Confidential Information
confidential unless such party is required to disclose such Confidential
information by applicable law, court order or through legal process (by oral
questions, interrogatories, requests for information or documents, subpoena,
civil investigative demand, national securities exchange demand or similar
process). The obligations of each Receiving Party shall include the obligation
to take all steps reasonably necessary to protect the confidentiality of
Confidential Information and to prevent the disclosure thereof and shall survive
the termination of this Agreement provided, that any Purchaser may disclose
Confidential Information to its investors and prospective investors in the
ordinary course of business consistent with past practice so long as such
investors agree to keep such Confidential Information to the extent such
Purchaser is required to do so hereunder. Notwithstanding the foregoing, the
following will not constitute Confidential Information for the purposes of this
Agreement; (i) information which is or becomes generally available to the public
other than as a result of a disclosure by the Receiving Party, (ii) information
which becomes available to the Receiving Party on a nonconfidential basis from a
source other than the Delivering Party if such source was not subject to any
prohibition against transmitting the information to the Receiving Party or (iii)
was within a party's possession prior to its being furnished by or on behalf of
the furnishing party.
 
9.20 Publicity. Except as set forth below, no public release or announcement
concerning the transactions contemplated hereby shall be issued by the Company
or the Purchasers without the prior consent of the Company (in the case of a
release or announcement by the Purchasers) or the Purchasers (in the case of a
release or announcement by the Company) (which consents shall not be
unreasonably withheld), except as such release or announcement may be required
by law or the applicable rules or regulations of any securities exchange or
securities market, in which case the Company or the Purchasers, as the case may
be, shall allow the Purchasers or the Company, as applicable, to the extent
reasonably practicable in the circumstances, reasonable time to comment on such
release or announcement in advance of such issuance. By 8:30 a.m. (New York City
time) on the trading day immediately following the Closing Date or by such other
time as agreed to by Agent and a21, a21 shall issue a press release disclosing
the consummation of the transactions contemplated by this Agreement. No later
than the date it is required to do so pursuant to applicable law, a21 will file
a Current Report on Form 8-K attaching the press release described in the
foregoing sentence as well as copies of the Related Agreements. In addition, the
Company will make such other filings and notices in the manner and time required
by the SEC. Notwithstanding the foregoing, the Company shall not publicly
disclose the name of any Purchaser, or include the name of any Purchaser in any
filing with the SEC (other than the Registration Statement and any exhibits to
filings made in respect of this transaction in accordance with periodic filing
requirements under the Exchange Act) or any regulatory agency, without the prior
written consent of such Purchaser, except to the extent such disclosure is
required by law or trading market regulations, in which case the Company shall
provide the Purchasers with prior notice of such disclosure.

40

--------------------------------------------------------------------------------


 
9.21 Expenses. The parties hereto shall pay their own costs and expenses in
connection herewith, except that the Company shall pay the reasonable fees and
expenses of the Purchasers not to exceed $65,000 in the aggregate. Such expenses
shall be paid not later than the Closing. In the event that legal proceedings
are commenced by any party to this Agreement against another party to this
Agreement in connection with this Agreement or the other Related Agreements, the
party or parties which do not prevail in such proceedings shall severally, but
not jointly, pay their pro rata share of the reasonable attorneys’ fees and
other reasonable out-of-pocket costs and expenses incurred by the prevailing
party in such proceedings.
 
9.22 Independent Nature of Purchasers' Obligations and Rights. The obligations
of each Purchaser under this Agreement and any Related Agreement are several and
not joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Related Agreement. The decision of each Purchaser to
purchase Securities pursuant to the Related Agreements has been made by such
Purchaser independently of any other Purchaser. Nothing contained herein or in
any Related Agreement, and no action taken by any Purchaser pursuant thereto,
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Related Agreements. Each
Purchaser acknowledges that no other Purchaser has acted as agent for such
Purchaser in connection with making its investment hereunder and that no
Purchaser will be acting as agent of such Purchaser in connection with
monitoring its investment in the Securities or enforcing its rights under the
Related Agreements. Each Purchaser shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of the other Related Agreements, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. The Company acknowledges that each of the
Purchasers has been provided with the same Related Agreements for the purpose of
closing a transaction with multiple Purchasers and not because it was required
or requested to do so by any Purchaser.
 
9.23  Equal Treatment of Purchasers. No consideration shall be offered or paid
to any person to amend or consent to a waiver or modification of any provision
of this Agreement and the other transaction documents contemplated hereby unless
the same consideration is also offered to all of the parties to this Agreement
and the other transaction documents contemplated hereby. For clarification
purposes, this provision constitutes a separate right granted to each Purchaser
by the Company and negotiated separately by each Purchaser, and is intended to
cause the Company to treat the Purchasers as a class and shall not in any way be
construed as the Purchasers acting in concert or as a group with respect to the
purchase, disposition or voting of Securities or otherwise.
 


 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

41

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the parties hereto have executed the SECURITIES PURCHASE
AGREEMENT as of the date set forth in the first paragraph hereof.


COMPANIES:
     
a21, INC.
 
By: /s/ Tom Constanza
 
Name: Tom Constanza
 
Title: VP CFO
     
SUPERSTOCK, INC.
     
By: /s/ Tom Constanza
 
Name: Tom Constanza
 
Title: EVP CFO
     

 
[SIGNATURES CONTINUED ON FOLLOWING PAGE]

42

--------------------------------------------------------------------------------



 
PURCHASER AND AGENT:
     
QUEEQUEG PARTNERS, L.P. By: Queequeg GP, LLC, its General Partner
 
By: /s/ Jonathan Gallen
 
Name: Jonathan Gallen
 
Title: Managing Member
 

 
[SIGNATURES CONTINUED ON FOLLOWING PAGE]

43

--------------------------------------------------------------------------------



 
PURCHASER:
     
QUEEQUEG, LTD
 
By: /s/ Jonathan Gallen
 
Name: Jonathan Gallen
 
Title: President
 

 
[SIGNATURES CONTINUED ON FOLLOWING PAGE]

44

--------------------------------------------------------------------------------


 


PURCHASER:
     
JOHN L. STEFFENS
      /s/ John L. Steffens  

 
[SIGNATURES CONTINUED ON FOLLOWING PAGE]

45

--------------------------------------------------------------------------------



 
PURCHASER:
     
ROBERT M. BARKER
  /s/ Robert M. Barker  

 
[SIGNATURES CONTINUED ON FOLLOWING PAGE]

46

--------------------------------------------------------------------------------


 


PURCHASER:
     
STARVEST PARTNERS, L.P. By: StarVest Associates, LLC, its General Partner
 
By: /s/  Laura B. Sachar
 
Name: Laura B. Sachar
 
Title: Managing Member
 

 
[SIGNATURES CONTINUED ON FOLLOWING PAGE]

47

--------------------------------------------------------------------------------


 


PURCHASER:
     
COHANZICK CREDIT OPPORTUNITIES
MASTER FUNDS LTD., By: David K. Sherman
 
By: /s/ David K. Sherman
 
Name: David K. Sherman
 
Title: Agent
 

 
[SIGNATURES CONTINUED ON FOLLOWING PAGE]

48

--------------------------------------------------------------------------------


 


PURCHASER:
     
WEISKOPF, SILVER & CO., L.P., By: William Silver Securities, Inc., its General
Partner
     
By: /s/ William Silver
 
Name: William Silver
 
Title: President
 

 
[SIGNATURES CONTINUED ON FOLLOWING PAGE]

49

--------------------------------------------------------------------------------


 


PURCHASER:
     
LEWIS C. PELL
  /s/ Lewis C. Pell  

 
[SIGNATURES CONTINUED ON FOLLOWING PAGE]

50

--------------------------------------------------------------------------------


 


PURCHASER:
     
RICHARD NESLUND
  /s/ Richard Neslund  

 
[SIGNATURES CONTINUED ON FOLLOWING PAGE]



51

--------------------------------------------------------------------------------


 


PURCHASER:
     
LEONARDO, L.P., By: Leonardo Capital Management, Inc., Its General Partner, By:
Angelo, Gordon & Co., L.P., Its Director
     
By: /s/ Michael L. Gordon
 
Name: Michael L. Gordon
 
Title: Chief Operating Officer
 

 
[SIGNATURES CONTINUED ON FOLLOWING PAGE]

52

--------------------------------------------------------------------------------


 


PURCHASER:
     
MORGAN STANLEY & CO. INCORPORATED
     
By: /s/ Thomas Doster, MD
 
Name: Thomas Doster
 
Title:
 

 
[SIGNATURES CONTINUED ON FOLLOWING PAGE]



53

--------------------------------------------------------------------------------


 
EXHIBIT A


 
LIST OF INITIAL PURCHASERS
 
Queequeg Partners, L.P., By: Queequeg Gp, Llc, Its General Partner
 
Queequeg, Ltd
 
John L. Steffens
 
Robert M. Barker
 
Starvest Partners, L.P., By: Starvest Associates, LLC, Its General Partner
 
Cohanzick Credit Opportunities Master Funds Ltd., By: David K. Sherman
 
Weiskopf, Silver & Co., L.P., By: William Silver Securities, Inc., Its General
Partner
 
Lewis C. Pell
 
Richard Neslund
 
Leonardo, L.P., By: Leonardo Capital Management, Inc., Its General Partner
 
Morgan Stanley & Co. Incorporated, Fixed Income Division, Strategic Investments
Group

54

--------------------------------------------------------------------------------


 
EXHIBIT B

 
FORM OF INITIAL CONVERTIBLE NOTE

 
[See Attached]

55

--------------------------------------------------------------------------------


 
EXHIBIT C

 
FORM OF FUTURE CONVERTIBLE TERM NOTE

 
[See Attached]

56

--------------------------------------------------------------------------------


 
SCHEDULE 4.2

 
SUBSIDIARIES

       
Subsidiary
Jurisdiction
Owner
%Ownership
SuperStock, Inc.
Florida
a21, Inc.
83.33%
SuperStock Canada Inc.
Canada
SuperStock, Inc.
100%
SuperStock Limited
U.K.
SuperStock, Inc.
100%
LCJ Acquisition Limited
U.K.
SuperStock Limited
100%
Ingram 1001 Limited
U.K.
LCJ Acquisition Limited
100%
Ingram Publishing Limited
U.K.
Ingram 1001 Limited
100%
a21 Acquisition LLC (inactive)
Delaware
a21, Inc.
100%
Agence 21, Inc.(inactive)
Delaware
a21 Acquisition LLC
84.3%

 
57

--------------------------------------------------------------------------------


 
SCHEDULE 4.3

 
CAPITALIZATION

         
Subsidiary
Authorized Common
Issued and Outstanding Common
Authorized Preferred
Issued and Outstanding
SuperStock, Inc.
10,000,000
8,333,282
10,000,000
Preferred
SuperStock Canada Inc.
20,000
20,000
 
1,666,717
SuperStock Limited
100
100
   
LCJ Acquisition Limited
200,000
100,000
300,000
 
Ingram 1001 Limited
1,000
1,000
 
300,000
Ingram Publishing Limited
1,000
499
   
a21 Acquisition LLC (inactive)
-
     
Agence 21, Inc.(inactive)
40,000,000
4,887,000
10,000,000
 

 
58

--------------------------------------------------------------------------------


 
SCHEDULE 4.7


 
AGREEMENTS
 
None

59

--------------------------------------------------------------------------------


 
SCHEDULE 4.8


 
OBLIGATIONS TO RELATED PARTIES
 
None

60

--------------------------------------------------------------------------------


 
SCHEDULE 4.9


 
CHANGES
 
Changes to composition of senior management of SuperStock, Inc.

       
Employment Date
Termination Date
Paul Ryall - VP Marketing
2/28/2005
1/20/2006
Susan O’Brien - VP Global Channel  (UK)
6/1/2005
-
Bruce Haertlein - VP Sales
-
2/8/2005
Candice Crough - VP Sales
10/26/2005
-
Kai Chiang - SVP Market Development
-
7/29/2005
Ian Lishman - VP Visual Content (UK)
-
2005
Ellen Boughn - VP Content Strategy
2/1/2006
-

 
61

--------------------------------------------------------------------------------



 
SCHEDULE 4.10


 
PROPERTIES
 
None

62

--------------------------------------------------------------------------------


 
SCHEDULE 4.13


 
LITIGATION
 
None

63

--------------------------------------------------------------------------------


 
SCHEDULE 4.15


 
TAX RETURNS AND PAYMENTS
 
None

64

--------------------------------------------------------------------------------


 
SCHEDULE 4.16
 
 
EMPLOYEES
 
Ellen Boughn - Employment Agreement dated 2/1/2006 - severance of up to 4 months
salary for termination without cause.

65

--------------------------------------------------------------------------------


 
SCHEDULE 4.17


 
REGISTRATION RIGHTS AND VOTING RIGHTS
 
None

66

--------------------------------------------------------------------------------


 
SCHEDULE 4.22


 
SEC REPORTS
 
None

67

--------------------------------------------------------------------------------


 
SCHEDULE 4.28


 
INTERNAL CONTROLS
 
a21’s financial statements were not completed and could not be completed within
the prescribed time period due to the financial reporting integration and
separate stand-alone audit of UK-based SuperStock Limited financial statements,
including the Ingram Publishing Ltd., which was acquired in October 2005.

68

--------------------------------------------------------------------------------


 
SCHEDULE 6.10(d)


 
INDEBTEDNESS
 
None

69

--------------------------------------------------------------------------------


 